   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 1 of 73 PAGEID #: 1



                      UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
                 Plaintiff,                )
                                           )
     v.                                    )
                                           )
MILLER-VALENTINE OPERATIONS, INC.;         )
MILLER-VALENTINE CONSTRUCTION, INC.;       )
MILLER-VALENTINE PARTNERS LTD.;            )
MILLER-VALENTINE PARTNERS LTD. II;         )
MILLER-VALENTINE APARTMENTS LTD.;          )
MILLER-VALENTINE APARTMENTS II LTD.;       )
MILLER-VALENTINE APARTMENTS III LLC;       )
MV COMMERCIAL CONSTRUCTION LLC;            )
MV RESIDENTIAL CONSTRUCTION, INC.;         )
MV AFFORDABLE HOUSING LLC; MV              )
RESIDENTIAL DEVELOPMENT LLC;               )
ALLEGHENY POINTE LIMITED                   )
PARTNERSHIP; CARRIAGE TRAILS SENIOR        )
VILLAGE, LLC; MV/ALG DEERFIELD             )
CROSSINGS LIMITED; GALENA ESTATES,         )
LLC; GALLATIN PARK APARTMENTS, LLC;        )
HAMPSHIRE TERRACE II LIMITED               )
PARTNERSHIP; HARMONY SENIOR                )
VILLAGE, LLC; MV/ALG HONEY CREEK           )
LIMITED; INDIAN TRACE LIMITED              )
PARTNERSHIP; ARROWHEAD CROSSING            )
LIMITED; LAKE TOWNE SENIOR VILLAGE,        )
LLC; MADISON PLACE SENIOR                  )
APARTMENTS, LLC; MV/ALG MALLARD            )
LANDING LIMITED; MEADOW VISTA              )
SENIOR VILLAS, LLC; MV/ALG MILL POND       )
LIMITED; TX NOLANVILLE APARTMENTS,         )
LTD. CO.; PINECREST APARTMENTS, LLC;       )
RESERVE AT ROSE BUD, LLC; RESERVE AT       )
SPENCER, LLC; MV/ALG RIVER CROSSING        )
LIMITED; DELAWARE PLACE SENIOR             )
APARTMENTS, LLC; RIVERVIEW BLUFFS          )
ASSOCIATES, LP; MV/ALG SANDHURST           )
LIMITED; SCIOTO WOODS II, LLC; MERCY       )
SIENA VILLAGE LIMITED PARTNERSHIP;         )
WESTERN CENTER RESERVE, LLC; ST.           )
     Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 2 of 73 PAGEID #: 2



RITA’S SENIOR HOUSING, LLC; THE           )
ENCLAVE AT WINSTON-SALEM, LLC;            )
MV/ALG STEELE CREEK LIMITED; STEELE       )
STEELE CREEK APARTMENTS LIMITED           )
PARTNERSHIP; MV/ALG TWIN CEDARS           )
LIMITED; TWIN CEDARS LIMITED              )
TWIN LAKES SENIOR VILLAS LIMITED          )
PARTNERSHIP; VILLAS AT TWIN CEDARS,       )
LLC; WEATHERWOOD PLACE LIMITED            )
PARTNERSHIP; PERRYSBURG APARTMENT         )
INVESTMENT LLC; WHITEHOUSE SQUARE         )
SENIOR VILLAGE, LLC; MV/ALG WINDSOR       )
PLACE LIMITED,                            )
                                          )
                  Defendants.             )
_________________________________________ )

                                         COMPLAINT

       The United States of America alleges:

       1. This action is brought by the United States to enforce the Fair Housing Act, as

amended (the “Fair Housing Act” or “FHA”), 42 U.S.C. §§ 3601 – 3619; the FHA’s

implementing regulations, 24 C.F.R. §§ 100.202 and 100.205; Title III of the Americans with

Disabilities Act of 1990 (the “Americans with Disabilities Act” or “ADA”), 42 U.S.C. §§ 12181

– 12213; and the ADA Standards for Accessible Design, see 28 C.F.R. Pt. 36 Appendices A & D

(“ADA Standards”).

       2. The Defendants in this action designed and constructed at least 82 multifamily

properties, comprising 6,536 total units and 3,137 units covered by the FHA’s accessibility

requirements, in Ohio and 12 other states, in violation of the FHA and ADA. The properties

contain numerous, egregious accessibility barriers, including steps, inaccessible routes, and

kitchens and bathrooms in units with inaccessible features and a lack of space for wheelchair

users to maneuver. Of the 82 properties described below, 65 were built using Low-Income

Housing Tax Credits (“LIHTC”), funds from the United States Department of Housing and


                                                 2
     Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 3 of 73 PAGEID #: 3



Urban Development’s HOME Investment Partnership Program (“HOME funds”), funds from the

United States Department of Agriculture’s (“USDA”) loan or loan guarantee programs, or some

combination thereof. These federal programs and sources finance affordable multifamily

housing serving the lower-income population as well as the elderly and persons with disabilities.

                                 JURISDICTION AND VENUE

       3. This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331

and 1345, and 42 U.S.C. §§ 3614(a) and 12188(b)(1)(B).

       4. Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events or

omissions giving rise to the United States’ allegations occurred in the Southern District of Ohio,

a substantial number of the subject properties are located in this District, and a substantial

number of Defendants either reside or do business in this District.

                                    SUBJECT PROPERTIES

       5. As more fully described below, the Defendants identified in paragraphs 89 – 137,

below (the “FHA Defendants”), designed and constructed the 82 multifamily housing

developments located in Illinois, Indiana, Iowa, Kansas, Kentucky, Missouri, North Carolina,

Ohio, Oklahoma, Pennsylvania, Tennessee, Texas, and West Virginia and described in

paragraphs 7-88, below (the “FHA Subject Properties”). As described in paragraphs 145-207,

below, the FHA Defendants have designed and constructed FHA Subject Properties in violation

of the Fair Housing Act, 42 U.S.C. § 3604(f)(3)(C). The Defendants identified in paragraphs 89-

108, 110-127, 129, and 131-137, below (the “ADA Defendants”), designed and constructed

places of public accommodation, including, but not limited to, the leasing offices and public

bathrooms at 74 multifamily housing developments located in the same 13 states and described

in paragraphs 7-9, 11-34, 36-37, 39-44, 46-60, 62-66, 68-70, 72-75, and 77-88, below (the “ADA



                                                  3
     Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 4 of 73 PAGEID #: 4



Subject Properties”). As described in paragraphs 211 – 213, below, the ADA Defendants have

designed and constructed ADA Subject Properties in violation of the Americans with Disabilities

Act, 42 U.S.C. § 12183(a)(1).

       6. The 82 properties discussed below fall into one of 15 property types (i.e., Cedar Trail,

Cobblegate, Fairway, Honey Creek, Hoover, Indian Trace, Lake Towne, Lyons, Pheasant Run,

Pinecrest, Riverview, Silversage, Walnut, Waterstone, and Whitehouse), or into a general

“Other” property type. Properties of the same type have similar building designs and interior

layouts, and similarities in exterior layouts.

       7. Allegheny Pointe is located at 662 Cedar Ridge Drive, Apollo, PA. It is an apartment

rental property with 20 single-level, two-unit buildings and three single-level, four-unit

buildings. Allegheny Pointe is a Lake Towne-Type property (see paragraph 36, below, for a

description of Lake Towne-Type properties). It has 52 total units, 12 of which are FHA-covered

ground-level units. It has a playground and a community building with a leasing office,

bathrooms, a community room, a kitchenette, a computer room, and a laundry room. It was

constructed for first occupancy in 2010. Allegheny Pointe was developed using Low-Income

Housing Tax Credits, HOME funds, and loans from the USDA under the Rural Rental Housing

Loans Section 515 Program (the “Section 515 Program”).

       8. Aspen Grove Apartments is located at 1925 Aaron Drive, Middletown, OH. It is an

apartment rental property with seven three-level, 12-unit buildings. Aspen Grove Apartments is

an Indian Trace-Type property (see paragraph 34, below, for a description of Indian Trace-Type

properties). It has 84 total units, 21 of which are FHA-covered ground-level units. It has a

leasing office, common laundry facilities and mail areas, a playground, and trash dumpster




                                                 4
     Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 5 of 73 PAGEID #: 5



facilities. It was constructed for first occupancy in 1997. Aspen Grove Apartments was

developed using Low-Income Housing Tax Credits.

       9. Bent Tree Apartments I is located at 1240 Garbry Road, Piqua, OH. It is an apartment

rental property with seven three-level, 12-unit buildings. Bent Tree Apartments I is an Indian

Trace-Type property. It has 84 total units, 28 of which are FHA-covered ground-level units. It

has a leasing office, common laundry facilities and mail areas, and trash dumpster facilities. It

was constructed for first occupancy in 1997. Bent Tree Apartments I was developed using Low-

Income Housing Tax Credits.

       10. Bent Tree Apartments II is located at 1240 Garbry Road, Piqua, OH. It is an

apartment rental property with two three-level, 12-unit buildings. Bent Tree Apartments II is an

Indian Trace-Type property. It has 24 total units, eight of which are FHA-covered ground-level

units. It has common laundry facilities and mail areas and trash dumpster facilities. It was

constructed for first occupancy in 1999.

       11. Breckenridge Apartments is located at 2070 Breckenridge Road, Findlay, OH. It is

an apartment rental property with six three-level, 12-unit buildings. Breckenridge Apartments is

an Indian Trace-Type property. It has 72 total units, 24 of which are FHA-covered ground-level

units. It has a leasing office, common laundry facilities and mail areas, and trash dumpster

facilities. It was constructed for first occupancy in 1998. Breckenridge Apartments was

developed using Low-Income Housing Tax Credits.

       12. Bridge Street Landing is located at 1920 North Bridge Street, Chillicothe, OH. It is

an apartment rental property with seven three-level, 12-unit buildings. Bridge Street Landing is

an Indian Trace-Type property. It has 84 total units, 28 of which are FHA-covered ground-level

units. It has a leasing office, common laundry facilities and mail areas, a playground, and trash



                                                 5
     Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 6 of 73 PAGEID #: 6



dumpster facilities. It was constructed for first occupancy in 2000. Bridge Street Landing was

developed using Low-Income Housing Tax Credits.

        13. Brookdale Trillium Crossing (formerly known as Trillium Place) is located at 3500

Trillium Crossing, Columbus, OH. It is an apartment rental property with one five-level, 68-unit

elevator building and one five-level, 150-unit elevator building. Brookdale Trillium Crossing is

an Other-Type property. Other-Type properties are properties that do not have a substantially

similar exterior or interior layouts substantially similar to other properties referenced in this

Complaint. It has 218 total units, all of which are FHA-covered units. It has a leasing office, a

pool, a beauty salon, a general store, a mail room, an activity room, a library, a multi-purpose

room, a billiards room, an exercise room, a common living room and dining room, trash chutes,

common laundry facilities, and common bathrooms. It was constructed for first occupancy in

2000.

        14. Brookstone Apartments is located at 500 Gunntown Road, Bellefontaine, OH. It is

an apartment rental property with eight three-level, 12-unit buildings. Brookstone Apartments is

an Indian Trace-Type property. It has 96 total units, 32 of which are FHA-covered ground-level

units. It has a leasing office, common laundry facilities and mail areas, a playground, and trash

dumpster facilities. It was constructed for first occupancy in 2000. Brookstone Apartments was

developed using Low-Income Housing Tax Credits.

        15. Carriage Trails Senior Villas is located at 1000 Waterside Circle, Huber Heights,

OH. It is an apartment rental property with three single-level, eight-unit buildings, one single-

level, six-unit building, and one single-level, four-unit building. Carriage Trails Senior Villas is

a Whitehouse-Type property (see paragraph 85, below, for a description of Whitehouse-Type

properties). It has 34 total units, all of which are FHA-covered ground-level units. It has a



                                                  6
     Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 7 of 73 PAGEID #: 7



clubhouse with a leasing office, a community room, a kitchenette, a laundry room, a mail room

and bathrooms, a picnic pavilion, a community garden, a fishing pond, and a walking trail. It

was constructed for first occupancy in 2012. Carriage Trails Senior Villas was developed using

Low-Income Housing Tax Credits and HOME funds.

       16. Cedar Trail is located at 1832 Surrey Trail, Bellebrook, OH. It is an apartment

rental property with eleven three-level, 12-unit buildings. Other properties referenced in this

Complaint have buildings with substantially similar exterior and interior layouts as the Cedar

Trail buildings, and they are referred to as “Cedar Trail-Type” properties. Cedar Trail has 132

total units, 44 of which are FHA-covered ground-level units. It has a leasing office, a gazebo, a

playground, picnic areas, pet litter stations, and trash dumpster facilities. It was constructed for

first occupancy in 1996. Cedar Trail was developed using Low-Income Housing Tax Credits.

       17. Cedar Wood Apartments is located at 478 East Cook Road, Mansfield, OH. It is an

apartment rental property with eight three-level, 12-unit buildings. Cedar Wood Apartments is

an Indian Trace-Type property. It has 96 total units, 32 of which are FHA-covered ground-level

units. It has a leasing office, common laundry facilities and mail areas, a playground, and trash

dumpster facilities. It was constructed for first occupancy in 2000. Cedar Wood Apartments

was developed using Low-Income Housing Tax Credits and HOME funds.

       18. Cobblegate Square Apartments is located at 2686 Cobble Circle, Moraine, OH. It is

an apartment rental property with eleven three-level, 12-unit buildings. Other properties

referenced in this Complaint have buildings with substantially similar exterior and interior

layouts as the Cobblegate Square Apartments buildings, and they are referred to as “Cobblegate-

Type” properties. Cobblegate Square Apartments has 132 total units, 44 of which are FHA-

covered ground-level units. It has a leasing office, common laundry facilities and mail areas, a



                                                  7
     Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 8 of 73 PAGEID #: 8



playground, pet litter stations, a grill area, and trash dumpster facilities. It was constructed for

first occupancy in 1997. Cobblegate Square Apartments was developed using Low-Income

Housing Tax Credits.

       19. Deerfield Crossing is located at 1111 Deerfield Road, Lebanon, OH. It is an

apartment rental property with eight three-level, 12-unit buildings. Deerfield Crossing is an

Indian Trace-Type property. It has 96 total units, 32 of which are FHA-covered ground-level

units. It has a welcome center with a leasing office and a bathroom, common laundry facilities

and mail areas, and trash dumpster facilities. It was constructed for first occupancy in 2001.

       20. Eagles Point Apartments is located at 815 Morningside Drive, Kenton, OH. It is an

apartment rental property with six three-level, 12-unit buildings. Eagles Point Apartments is an

Indian Trace-Type property. It has 72 total units, 24 of which are FHA-covered ground-level

units. It has a welcome center with a leasing office and a bathroom, common laundry facilities

and mail areas, a playground, and trash dumpster facilities. It was constructed for first

occupancy in 1999. Eagles Point Apartments was developed using Low-Income Housing Tax

Credits.

       21. Fairway Breeze Apartments is located at 600 South Country Club Road, El Reno,

OK. It is an apartment rental property with four three-level, 12-unit buildings. Other properties

referenced in this Complaint have buildings with substantially similar exterior and interior

layouts as the Fairway Breeze Apartment buildings, and they are referred to as “Fairway-Type”

properties. It has 48 total units, 16 of which are FHA-covered ground-level units. It has a

playground, gazebo, trash dumpster facilities, and a clubhouse with a leasing office, a multi-

purpose room, a kitchenette, a bathroom, a fitness center, and a laundry room. It was constructed




                                                   8
     Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 9 of 73 PAGEID #: 9



for first occupancy in 2014. Fairway Breeze Apartments was developed using Low-Income

Housing Tax Credits.

       22. Faith Community Housing is located at 1000 Dove Lane, Crestline, OH. It is an

apartment rental property with five single-level, four-unit buildings, one single-level, six-unit

building, and three single-level, five-unit buildings. Faith Community Housing is a Walnut-

Type property (see paragraph 81, below, for a description of Walnut-Type properties). It has 41

total units, all of which are FHA-covered ground-level units. It has a welcome center with a

leasing office, a community room, a kitchenette, an exercise room, a mail area, and bathrooms.

It was constructed for first occupancy in 2008. Faith Community Housing was developed using

Low-Income Housing Tax Credits, HOME funds and loans from the USDA’s Rural

Development Program.

       23. Fox Run is located at 261 Fieldstone Drive, Trotwood, OH. It is an apartment rental

property with 12 three-level, 12-unit buildings. Fox Run is a Cedar Trail-Type property. It has

144 total units, 48 of which are FHA-covered ground-level units. It has a leasing office and

common laundry facilities. It was constructed for first occupancy in 1998. Fox Run was

developed using Low-Income Housing Tax Credits.

       24. Galena Estates is located at 1910 East Village Circle, Galena, KS. It is an apartment

rental property with two two-level, eight-unit buildings and one three-level 24-unit building.

Galena Estates is a Fairway-Type property. It has 40 total units, 16 of which are FHA-covered

ground-level units. It has a playground, trash dumpster facilities, and a community building with

a leasing office, a community room, a kitchen, a computer lab, bathrooms, a mail center, and a

fitness center. It was constructed for first occupancy in 2016. Galena Estates was developed

using Low-Income Housing Tax Credits.



                                                 9
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 10 of 73 PAGEID #: 10



       25. Gallatin Park Apartments is located at 271 Albert Gallatin Avenue, Gallatin, TN. It

is an apartment rental property with two three-level, 12-unit buildings and one three-level 24-unit

building. Gallatin Park Apartments is a Fairway-Type property. It has 48 total units, 16 of

which are FHA-covered ground-level units. It has a playground, trash dumpster facilities, and a

community building with a leasing office, a multi-purpose room, a kitchen, bathrooms, an

exercise room, a laundry room, and a mail area. It was constructed for first occupancy in 2012.

Gallatin Park Apartments was developed using Low-Income Housing Tax Credits.

       26. Glen Arbors Apartments is located at 2400 Glen Arbors Drive, Napoleon, OH. It is

an apartment rental property with six three-level, 12-unit buildings. Glen Arbors Apartments is

an Indian Trace-Type property. It has 72 total units, 24 of which are FHA-covered ground-level

units. It has a leasing office, common laundry facilities and mail areas, a playground, and trash

dumpster facilities. It was constructed for first occupancy in 1999. Glen Arbors Apartments was

developed using Low-Income Housing Tax Credits.

       27. Hampshire Landing is located at 2021 Hampshire Terrace, Joplin, MO. It is an

apartment rental property with three three-level, 24-unit buildings and one three-level, 12-unit

building. Hampshire Landing is a Fairway-Type property. It has 84 total units, 28 of which are

FHA-covered ground-level units. It has a playground, trash dumpster facilities, and a clubhouse

with a leasing office, a community room, a kitchen, a library, a fitness center, a computer lab, a

laundry room, a mail room, and bathrooms. It was constructed for first occupancy in 2013.

Hampshire Landing was developed using Low-Income Housing Tax Credits.

       28. Harbour Cove Apartments is located at 500 Anchor Drive, Cincinnati, OH. It is an

apartment rental property with five three-level, 12-unit buildings and one two-level six-unit

townhome building. Harbour Cove Apartments is a Cedar Trail-Type property. It has 66 total



                                                10
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 11 of 73 PAGEID #: 11



units, 20 of which are FHA-covered ground-level units. It has a welcome center with a leasing

office and bathrooms, common laundry facilities and mail areas, and trash dumpster facilities. It

was constructed for first occupancy in 1996. Harbour Cove Apartments was developed using

Low-Income Housing Tax Credits.

       29. Harmony Senior Village is located at 175 N. 8th Street, Williamsburg, OH. It is an

apartment rental property with one single-level, seven-unit building, three single-level, six-unit

buildings, and one single-level, five-unit building. Harmony Senior Village is a Riverview-Type

property (see paragraph 59, below, for a description of Riverview-Type properties). It has 30

total units, all of which are FHA-covered ground-level units. It has trash dumpster facilities and

a welcome center with a leasing office, a community room, bathrooms, and a mail center. It was

constructed for first occupancy in 2007. Harmony Senior Village was developed using Low-

Income Housing Tax Credits, HOME funds and loans from the USDA’s Rural Housing Service

Section 538 Guaranteed Housing Program (“the Section 538 Program”).

       30. Holly Hills Apartments is located at 700 Holly Hills Drive, Jackson, OH. It is an

apartment rental property with six three-level, 12-unit buildings. Holly Hills Apartments is an

Indian Trace-Type property. It has 72 total units, 24 of which are FHA-covered ground-level

units. It has a welcome center with a leasing office, a bathroom, a meeting area, a computer

area, common laundry facilities and mail areas, and trash dumpster facilities. It was constructed

for first occupancy in 2001. Holly Hills Apartments was developed using Low-Income Housing

Tax Credits.

       31. Honey Creek is located at 1786 Honey Lane, Greenwood, IN. It is an apartment

rental property with ten three-level, 12-unit buildings. Other properties referenced in this

Complaint have buildings with substantially similar exterior and interior layouts as the Honey



                                                11
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 12 of 73 PAGEID #: 12



Creek buildings, and they are referred to as “Honey Creek-Type” properties. Honey Creek has

120 total units, 40 of which are FHA-covered ground-level units. It has trash dumpster facilities

and a welcome center with a leasing office, a laundry room and a bathroom. It was constructed

for first occupancy in 2002.

       32. Hoover Place is located at 5407 Hoover Avenue, Dayton, OH. It is an apartment

rental property with one three-level, 144-unit elevator building. Other properties referenced in

this Complaint have buildings with substantially similar exterior and interior layouts as the

Hoover Place building, and they are referred to as “Hoover-Type” properties. Hoover Place has

144 total units, all of which are FHA-covered units. It has a leasing office, a common dining and

living room, a coffee shop, common bathrooms, lounges, an activity room, common storage and

laundry facilities, a mail center, and a beauty/barber shop. It was constructed for first occupancy

in 1999. Hoover Place was developed using Low-Income Housing Tax Credits.

       33. Hunter’s Oak Apartments is located at 1199 East Russ Road, Greenville, OH. It is

an apartment rental property with six three-level, 12-unit buildings. Hunter’s Oak Apartments is

an Indian Trace-Type property. It has 72 total units, 24 of which are FHA-covered ground-level

units. It has a welcome center with a leasing office and a bathroom, common laundry facilities

and mail areas, and trash dumpster facilities. It was constructed for first occupancy in 1998.

Hunter’s Oak Apartments was developed using Low-Income Housing Tax Credits.

       34. Indian Trace I is located at 5081 Red Cloud Court, Oxford, OH. It is an apartment

rental property with seven three-level, 12-unit buildings. Other properties referenced in this

Complaint have buildings with substantially similar exterior and interior layouts as the Indian

Trace I buildings, and they are referred to as “Indian Trace-Type” properties. Indian Trace I has

84 total units, 28 of which are FHA-covered ground-level units. It has a leasing office, common



                                                12
    Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 13 of 73 PAGEID #: 13



laundry facilities and mail areas, pet litter stations, a grill area, and trash dumpster facilities. It

was constructed for first occupancy in 1998. Indian Trace I was developed using Low-Income

Housing Tax Credits.

        35. Indian Trace II is located at 5081 Red Cloud Court, Oxford, OH. It is an apartment

rental property with six three-level, 12-unit buildings and one two-level four-unit building with

two-story units. Indian Trace II is an Indian Trace-Type property. It has 76 total units, 24 of

which are FHA-covered ground-level units. It has common laundry facilities and mail areas, pet

litter stations, and trash dumpster facilities. It was constructed for first occupancy in 1999.

        36. Lake Towne Senior is located at 4975 Lake Towne Drive, Walbridge, OH. It is an

apartment rental property with one single-level, eight-unit building, one single-level, five-unit

building, and five single-level, six-unit buildings. Other properties referenced in this Complaint

have buildings with substantially similar exterior and interior layouts as the Lake Towne Senior

buildings, and they are referred to as “Lake Towne-Type” properties. Lake Towne Senior has 43

total units, all of which are FHA-covered ground-level units. It has trash dumpster facilities and

a welcome center with a leasing office, a community room, a kitchenette bathrooms, and a mail

center. It was constructed for first occupancy in 2008. Lake Towne Senior was developed using

Low-Income Housing Tax Credits, HOME funds and loans from the USDA’s Rural

Development Program.

        37. Lofts at Hoover is located at 5348 Joshua Trail, Dayton, OH. It is an apartment

rental property with ten single-level, four-unit buildings. Lofts at Hoover is an Other-Type

property. It has 40 total units, all of which are FHA-covered ground-level units. It has trash

dumpster facilities and a welcome center with a leasing office, a mail center, a community room,




                                                   13
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 14 of 73 PAGEID #: 14



a kitchen, and bathrooms. It was constructed for first occupancy in 2007. Lofts at Hoover was

developed using Low-Income Housing Tax Credits.

       38. Lofts at One West High Street is located at 1 West High Street, Oxford, OH. It is an

apartment rental property with one four-level, 11-unit elevator building. It has 11 total units, all

of which are FHA-covered units. It was constructed for first occupancy in 2009.

       39. Lyons Place I is located at 1300 Genesis Way, Dayton, OH. It is an apartment rental

property with one three-level, 61-unit elevator building. Other properties referenced in this

Complaint have buildings with substantially similar exterior and interior layouts as the Lyons

Place I building, and they are referred to as “Lyons-Type” properties. Lyons Place I has 61 total

units, all of which are FHA-covered units. It has a leasing office, a multi-purpose room,

common bathrooms, common storage and laundry facilities, a mail area, a vending area, an arts

and crafts room, a reading loft and a patio. It was constructed for first occupancy in 2010.

Lyons Place I was developed using Low-Income Housing Tax Credits.

       40. Lyons Place II is located at 4100 West Third Street, Dayton, OH. It is an apartment

rental property with one three-level, 55-unit elevator building. Lyons Place II is a Lyons-Type

property. It has 55 total units, all of which are FHA-covered units. It has a leasing office, a

multi-purpose room, common bathrooms, common storage and laundry facilities, a mail area, a

vending area, a recreation/media room, a reading loft, and a patio. It was constructed for first

occupancy in 2015. Lyons Place II was developed using Low-Income Housing Tax Credits.

       41. Madison Place Senior is located at 4200 Forbes Road, Gastonia, NC. It is an

apartment rental property with one three-level, 76-unit elevator building. It is an Other-Type

property. It has 76 total units, all of which are FHA-covered units. It has a leasing office, a

community room, a common kitchen and living room, common bathrooms, common storage and



                                                 14
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 15 of 73 PAGEID #: 15



laundry facilities, trash rooms, a fitness center, a mail area, an arts and crafts room, a billiards

room, a library, a hair salon, a patio, a picnic area, a walking trail, and a gazebo. It was

constructed for first occupancy in 2003. Madison Place Senior was developed using Low-

Income Housing Tax Credits.

        42. Mallard Glen is located at 21 Lori Lane, Amelia, OH. It is an apartment rental

property with eight three-level, 12-unit buildings. Mallard Glen is an Indian Trace-Type

property. It has 96 total units, 32 of which are FHA-covered ground-level units. It has a

welcome center with a leasing office and a bathroom, common laundry facilities and mail areas,

and trash dumpster facilities. It was constructed for first occupancy in 2001. Mallard Glen was

developed using Low-Income Housing Tax Credits and HOME funds.

        43. Mallard Landing is located at 1205 Lake Boulevard, Marion, OH. It is an apartment

rental property with eight three-level, 12-unit buildings. Mallard Landing is an Indian Trace-

Type property. It has 96 total units, 32 of which are FHA-covered ground-level units. It has a

welcome center with a leasing office and a bathroom, common laundry facilities and mail areas,

and trash dumpster facilities. It was constructed for first occupancy in 2001.

        44. Meadow Creek Apartments is located at 1700-A East High Street, Bryan, OH. It is

an apartment rental property with eight three-level, 12-unit buildings. Meadow Creek

Apartments is an Indian Trace-Type property. It has 96 total units, 32 of which are FHA-

covered ground-level units. It has a welcome center with a leasing office, a computer room, a

bathroom, common laundry facilities and mail areas, a playground, and trash dumpster facilities.

It was constructed for first occupancy in 2000. Meadow Creek Apartments was developed using

Low-Income Housing Tax Credits and HOME funds.




                                                  15
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 16 of 73 PAGEID #: 16



       45. Meadow View South (formerly known as Timber Creek Apartments) is located at 45

Clearcreek Road, Springboro, OH. It is an apartment rental property with five three-level, 12-

unit buildings. Meadow View South is a Cedar Trail-Type property. It has 60 total units, 20 of

which are FHA-covered ground-level units. It has common laundry facilities and mail areas, a

pool, a playground, and trash dumpster facilities. It was constructed for first occupancy in 1996.

It was developed using Low-Income Housing Tax Credits.

       46. Meadow Vista Senior Villas is located at 1806 28th Avenue SW, Altoona, IA. It is

an apartment rental property with seven single-level, six-unit buildings and two single-level,

four-unit buildings. Meadow Vista Senior Villas is a Whitehouse-Type property. It has 50 total

units, all of which are FHA-covered ground-level units. It has a gazebo, a picnic area, a

community garden, a walking trail, and a clubhouse with a leasing office, a mail room, a

community room, a kitchenette, bathrooms, a laundry room and a computer center. It was

constructed for first occupancy in 2012. It was developed using Low-Income Housing Tax

Credits.

       47. Mill Pond is located at 5310 West Keller Road, Muncie, IN. It is an apartment rental

property with ten three-level, 12-unit buildings. Mill Pond is a Cedar Trail-Type property. It has

120 total units, 40 of which are FHA-covered ground-level units. It has a welcome center with a

leasing office and a bathroom, common laundry facilities and mail areas, and trash dumpster

facilities. It was constructed for first occupancy in 2000.

       48. Oak Ridge Apartments is located at 339 10th Street, Nolanville, TX. It is an

apartment rental property with two three-level, 24-unit buildings. Oak Ridge Apartments is a

Silversage-Type property (see paragraph 64, below, for a description of Silversage-Type

properties). It has 48 total units, 16 of which are FHA-covered ground-level units. It has a pool,



                                                 16
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 17 of 73 PAGEID #: 17



a playground, trash dumpster facilities, and a clubhouse with a leasing office, a fitness room, an

activity room, a kitchen, bathrooms, and a mail area. It was constructed for first occupancy in

2015. It was developed using Low-Income Housing Tax Credits and HOME funds.

       49. Oak Wood Apartments is located at 335 Castor Road, Lexington, OH. It is an

apartment rental property with seven three-level, 12-unit buildings. Oak Wood Apartments is an

Indian Trace-Type property. It has 84 total units, 28 of which are FHA-covered ground-level

units. It has a leasing office, common laundry facilities and mail areas, and a playground. It was

constructed for first occupancy in 2000. It was developed using Low-Income Housing Tax

Credits and HOME funds.

       50. Pheasant Run Senior is located at 2920 Old Troy Pike, Dayton, OH. It is an

apartment rental property with one three-level, 75-unit elevator building. Other properties

referenced in this Complaint have buildings with substantially similar exterior and interior

layouts as the Pheasant Run Senior building, and they are referred to as “Pheasant Run-Type”

properties. Pheasant Run Senior has 75 total units, all of which are FHA-covered units. It has a

leasing office, common bathrooms, a community room, an activity room, common laundry and

storage facilities, trash chutes, a common living room and kitchen, a beauty shop, a mail center, a

library, and a patio. It was constructed for first occupancy in 2004. It was developed using

Low-Income Housing Tax Credits and HOME funds.

       51. Pine Ridge is located at 33520 Pine Ridge Drive, Logan, OH. It is an apartment

rental property with six three-level, 12-unit buildings. Pine Ridge is an Other-Type Property.

Pine Ridge has 72 total units, 24 of which are FHA-covered ground-level units. It has a

playground, trash dumpster facilities, and a welcome center with a leasing office, a bathroom, a




                                                17
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 18 of 73 PAGEID #: 18



computer room, and a mail area. It was constructed for first occupancy in 2006. It was

developed using Low-Income Housing Tax Credits and HOME funds.

         52. Pinecrest Apartments is located at 3605 Martins Trail Circle, Walkertown, NC. It is

an apartment rental property with ten two-level, eight-unit buildings. Other properties referenced

in this Complaint have buildings with substantially similar exterior and interior layouts as the

Pinecrest Apartments buildings, and they are referred to as “Pinecrest-Type” properties.

Pinecrest Apartments has 80 total units, 40 of which are FHA-covered ground-level units. It has

a playground, a volleyball court, a horseshoe pit, a picnic area, a gazebo, trash dumpster

facilities, and a community building with a leasing office, a TV area, a kitchenette, a conference

area, a sitting area, bathrooms, a computer room, a laundry room and a mail area. It was

constructed for first occupancy in 2007. It was developed using Low-Income Housing Tax

Credits.

         53. Quail Run Apartments is located at 641 North Franklin Street, Van Wert, OH. It is

an apartment rental property with five three-level, 12-unit buildings. Quail Run Apartments is an

Indian Trace-Type property. It has 60 total units, 20 of which are FHA-covered ground-level

units. It has a welcome center with a leasing office and a bathroom, common laundry facilities

and mail areas, a playground, and trash dumpster facilities. It was constructed for first

occupancy in 1998. It was developed using Low-Income Housing Tax Credits and HOME

funds.

         54. Queen Esther’s Village is located at 415 17th Street SE, Canton, OH. It is an

apartment rental property with four single-level, four-unit buildings, one single-level, five-unit

building, and two single-level, six-unit buildings. Queen Esther’s Village is a Walnut-Type

property. It has 33 total units, all of which are FHA-covered ground-level units. It has a



                                                 18
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 19 of 73 PAGEID #: 19



welcome center with a leasing office, bathrooms, a mail center, a community room, and a

kitchenette. It was constructed for first occupancy in 2008. It was developed using Low-Income

Housing Tax Credits.

       55. Reserve at Oak Spring is located at 100 Oak Springs Court, Clarksburg, WV. It is an

apartment rental property with two buildings with four two-level units each, two single-level

two-unit buildings, one single-level, five-unit building, and three buildings with six two-level

units each. It is an Other-Type property. It has 35 total units, five of which are FHA-covered

ground-level units. It has a playground, trash dumpster facilities, and a community building with

a leasing office, a fitness room, a community room, a kitchenette, bathrooms, a laundry room and

a mail room. It was constructed for first occupancy in 2016. It was developed using Low-

Income Housing Tax Credits and HOME funds.

       56. Reserve at Spencer is located at 8400 NE 36th Street, Spencer, OK. It is an

apartment rental property with two three-level, 24-unit buildings and one single-level six-unit

building. Reserve at Spencer is a Fairway-Type property. It has 54 total units, 22 of which are

FHA-covered ground-level units. It has a playground, a gazebo, a picnic area, trash dumpster

facilities, and a clubhouse with a leasing office, a fitness center, a computer center, a multi-

purpose room, a kitchen, a laundry room, bathrooms and a mail room. It was constructed for

first occupancy in 2015. It was developed using Low-Income Housing Tax Credits.

       57. River Crossing is located at 8030 Sycamore Creek Drive, Charlotte, NC. It is an

apartment rental property with eleven three-level, 12-unit buildings. River Crossing is a Honey

Creek-Type property. It has 132 total units, 24 of which are FHA-covered ground-level units. It

has a welcome center with a leasing office, a bathroom, a laundry room, a mail center, and trash

dumpster facilities. It was constructed for first occupancy in 2002.



                                                 19
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 20 of 73 PAGEID #: 20



       58. Riverside Landing at Delaware Place is located at 351 Sandusky Street, Delaware,

OH. It is an apartment rental property with one four-level, 49-unit elevator building and seven

single-level, two-unit buildings. It is an Other-Type property. Riverside Landing at Delaware

Place has 63 total units, 49 of which are FHA-covered units. It has a picnic pavilion, walking

trails, and trash dumpster facilities, and the elevator building contains a leasing office, common

bathrooms, lounges, trash rooms, common laundry facilities, a common dining/activity room and

kitchen, a fitness center, a conference room, a computer room, a storage room, a mail center and

a multipurpose room. It was constructed for first occupancy in 2013. It was developed using

Low-Income Housing Tax Credits.

       59. Riverview Bluffs is located at 104 River Valley Boulevard, New Richmond, OH. It

is an apartment rental property with six single-level, six-unit buildings. Other properties

referenced in this Complaint have buildings with substantially similar exterior and interior

layouts as the Riverview Bluffs buildings, and they are referred to as “Riverview-Type”

properties. Riverview Bluffs has 36 total units, all of which are FHA-covered ground-level

units. It has a clubhouse with a leasing office, bathrooms, laundry facilities, a community room,

a computer room, and a mail center. It was constructed for first occupancy in 2006. It was

developed using Low-Income Housing Tax Credits, HOME funds, and loans from the USDA’s

Section 538 Program.

       60. Sandhurst is located at 3135 Sandhurst Drive, Zanesville, OH. It is an apartment

rental property with ten three-level, 12-unit buildings. Sandhurst is an Indian Trace-Type

property. It has 120 total units, 40 of which are FHA-covered ground-level units. It has a

welcome center with a leasing office, a bathroom, a computer area, common laundry facilities,

and mail areas. It was constructed for first occupancy in 2002.



                                                20
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 21 of 73 PAGEID #: 21



       61. Scioto Woods I is located at 2097 Western Avenue, Chillicothe, OH. It is an

apartment rental property with six three-level, 12-unit buildings. Scioto Woods I is an Indian

Trace-Type property. It has 72 total units, 24 of which are FHA-covered ground-level units. It

has common laundry facilities and mail areas, a playground, and trash dumpster facilities. It was

constructed for first occupancy in 1998. It was developed using Low-Income Housing Tax

Credits and HOME funds.

       62. Scioto Woods II is located at 2097 Western Avenue, Chillicothe, OH. It is an

apartment rental property with seven three-level, 12-unit buildings. Scioto Woods II is a Honey

Creek-Type property. It has 84 total units, 28 of which are FHA-covered ground-level units. It

has a welcome center with a leasing office, a bathroom, a laundry room and a mail area. It was

constructed for first occupancy in 2004. It was developed using Low-Income Housing Tax

Credits and HOME funds.

       63. Siena Village Senior Living is located at 6045 North Main Street, Dayton, OH. It is

an apartment rental property with one three-level, 108-unit elevator building. Siena Village

Senior Living is a Pheasant Run-Type property. It has 108 total units, all of which are FHA-

covered units. It has a leasing office, common bathrooms, common storage and laundry

facilities, an activity room, a beauty shop, a TV lounge, a common dining room and kitchen, an

exercise room, a billiard room, a chapel and a mail center. It was constructed for first occupancy

in 1997. It was developed using Low-Income Housing Tax Credits and HOME funds.

       64. Silversage Point at Western Center is located at 1800 Western Center Boulevard,

Fort Worth, TX. It is an apartment rental property with four three-level, 24-unit buildings and

two three-level, 12-unit buildings. Other properties referenced in this Complaint have buildings

with substantially similar exterior and interior layouts as the Silversage Point at Western Center



                                                21
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 22 of 73 PAGEID #: 22



buildings, and they are referred to as “Silversage-Type” properties. Silversage Point at Western

Center has 120 total units, 40 of which are FHA-covered ground-level units. It has a pool, a

playground, a gazebo, a picnic area, trash dumpster facilities, and a clubhouse with a leasing

office, a kitchen, bathrooms, a laundry room, an activity room, a fitness room and a mail center.

It was constructed for first occupancy in 2014. It was developed using Low-Income Housing

Tax Credits and HOME funds.

       65. St. Bernard Commons is located at 5007 Greenlee Avenue, St. Bernard, OH. It is an

apartment rental property with one three-level, 42-unit elevator building. It is an Other-Type

property. It has 42 total units, all of which are FHA-covered units. It has a leasing office,

common bathrooms, common storage facilities, laundry facilities, trash rooms, an activity room,

a community room, a mail area, and a sitting room. It was constructed for first occupancy in

2013. It was developed using Low-Income Housing Tax Credits.

       66. St. Rita’s Senior Housing is located at 10614 Granger Road, Garfield Heights, OH.

It is an apartment rental property with one three-level, 63-unit elevator building. It is an Other-

Type property. It has 63 total units, all of which are FHA-covered units. It has a leasing office,

common bathrooms, activity rooms, common laundry facilities, trash rooms, a community room,

a common kitchen, an activity room, a library, a mail room, a computer room, and a conference

room. It was constructed for first occupancy in 2009. It was developed using Low-Income

Housing Tax Credits.

       67. Stone Creek Apartments is located at 2686 Cobble Circle, Moraine, OH. It is an

apartment rental property with eleven three-level, 12-unit buildings. Stone Creek Apartments is

a Cobblegate-Type property. It has 132 total units, 44 of which are FHA-covered ground-level

units. It was constructed for first occupancy in 1997.



                                                 22
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 23 of 73 PAGEID #: 23



         68. Summit Pointe is located at 203 Deer Run Drive, Lawrenceburg, IN. It is an

apartment rental property with six three-level, 12-unit buildings and one three-level 11-unit

building with a leasing office, a community building with a fitness center and a bathroom, and a

playground. Summit Pointe is an Indian Trace-Type property. It was constructed for first

occupancy in 1995 and certain renovations were completed in 2012. It was developed using

Low-Income Housing Tax Credits, HOME funds, and loans from the USDA’s Rural

Development Program.

         69. Sycamore Creek Apartments is located at 776 Country Side Lane, Sidney, OH. It is

an apartment rental property with eight three-level, 12-unit buildings. Sycamore Creek

Apartments is an Indian Trace-Type property. It has 96 total units, 32 of which are FHA-

covered ground-level units. It has a welcome center with a leasing office, a bathroom, a

computer area, common laundry facilities and mail areas, and trash dumpster facilities. It was

constructed for first occupancy in 2000. It was developed using Low-Income Housing Tax

Credits and HOME funds.

         70. The Enclave at Winston-Salem is located at 1489 Colony Lodge Street, Winston-

Salem, NC. It is an apartment rental property with 17 two-level, four-unit buildings. The

Enclave at Winston-Salem is a Pinecrest-Type property. It has 68 total units, 34 of which are

FHA-covered ground-level units. Twelve units were constructed prior to any Defendant

becoming involved in the design and construction of this property. It has a picnic area, a

playground, and a community building with a leasing office, bathrooms, a computer room, a

kitchenette, a club room, a laundry room, a fitness center, and a mail area. It was constructed for

first occupancy in 2012. It was developed using Low-Income Housing Tax Credits and HOME

funds.



                                                23
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 24 of 73 PAGEID #: 24



        71. The Landings at Steele Creek I is located at 4520 Branch Bend Lane, Charlotte, NC.

It is an apartment rental property with six three-level, 12-unit buildings. The Landings at Steele

Creek is a Honey Creek-Type property. It has 72 total units, 24 of which are FHA-covered

ground-level units. It has trash dumpster facilities. It was constructed for first occupancy in

2002.

        72. The Landings at Steele Creek II is located at 4520 Branch Bend Lane, Charlotte, NC.

It is an apartment rental property with four three-level, 12-unit buildings. The Landings at Steele

Creek II is a Honey Creek-Type property. It has 48 total units, 16 of which are FHA-covered

ground-level units. It has a leasing office. It was developed using Low-Income Housing Tax

Credits.

        73. Timber Glen II is located at 4486 Timber Glen Drive #8, Batavia, OH. It is an

apartment rental property with six three-level, 12-unit buildings. Timber Glen II is a

Cobblegate-Type property. It has 72 total units, 24 of which are FHA-covered ground-level

units. It has a leasing office, common laundry facilities, mail areas, and trash dumpster facilities.

It was constructed for first occupancy in 1997.

        74. Timber Ridge Apartments is located at 2190 Harshman Road, Dayton, OH. It is an

apartment rental property with six three-level, 12-unit buildings. Timber Ridge Apartments is a

Cobblegate-Type property. It has 72 total units, 24 of which are FHA-covered ground-level

units. It has a welcome center with a leasing office and a bathroom, common laundry facilities,

mail areas, and trash dumpster facilities. It was constructed for first occupancy in 1997. It was

developed using Low-Income Housing Tax Credits.

        75. Timberlake Apartments is located at 465 Timberlake Drive, Vandalia, OH. It is an

apartment rental property with 12 three-level, 12-unit buildings. Timberlake Apartments is an



                                                  24
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 25 of 73 PAGEID #: 25



Indian Trace-Type property. It has 144 total units, 48 of which are FHA-covered ground-level

units. It has a welcome center with a leasing office, a bathroom, a computer area, common

laundry facilities, mail areas, a playground, and trash dumpster facilities. It was constructed for

first occupancy in 2000. It was developed using Low-Income Housing Tax Credits.

       76. Twin Cedars I is located at 1830 20th Avenue Drive Northeast, Hickory, NC. It is an

apartment rental property with three three-level, 12-unit buildings. Twin Cedars I is a Honey

Creek-Type property. It has 36 total units, 12 of which are FHA-covered ground-level units. It

was constructed for first occupancy in 2002.

       77. Twin Cedars II is located at 1830 20th Avenue Drive Northeast, Hickory, NC. It is

an apartment rental property with six three-level, 12-unit buildings. Twin Cedars II is a Honey

Creek-Type property. It has 72 total units, 24 of which are FHA-covered ground-level units. It

has a leasing office, a playground, and trash dumpster facilities. It was constructed for first

occupancy in 2001. It was developed using Low-Income Housing Tax Credits.

       78. Twin Lakes Senior Villas is located at 405 Twin Lakes Drive, Rantoul, IL. It is an

apartment rental property with three single-level, eight-unit buildings, one single-level, six-unit

building, and three single-level, four-unit buildings. Twin Lakes Senior Villas is a Lake Towne-

Type property. It has 42 total units, all of which are FHA-covered ground-level units. It has a

picnic pavilion, a walking trail, and a community building with a leasing office, a business

center, a community room, a kitchenette, bathrooms, and a mail center. It was constructed for

first occupancy in 2013. It was developed using Low-Income Housing Tax Credits.

       79. Villas at Twin Cedars is located at 1866 20th Avenue Drive Northeast, Hickory, NC.

It is an apartment rental property with three single-level, six-unit buildings, two single-level,

five-unit buildings, and three single-level, four-unit buildings. Villas at Twin Cedars is a



                                                 25
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 26 of 73 PAGEID #: 26



Riverview-Type property. It has 40 total units, all of which are FHA-covered ground-level units.

It has a picnic area, a gazebo, a playground, trash dumpster facilities, and a welcome center with

a leasing office, a bathroom, a laundry room, a mail center, and a meeting room. It was

constructed for first occupancy in 2005. It was developed using Low-Income Housing Tax

Credits.

       80. Walkers Ridge Apartments is located at 5000 Walkers Trail, Greensburg, PA. It is

an apartment rental property with three three-level, 20-unit buildings and one three-level, 24-unit

building. Walkers Ridge Apartments is a Waterstone-Type property (see paragraph 83, below,

for a description of Waterstone-Type properties). It has 84 total units, 32 of which are FHA-

covered ground-level units. It has a playground, trash dumpster facilities, and a clubhouse with a

leasing office, a computer center, laundry facilities, a community room, a kitchen, bathrooms,

and a mail area. It was constructed for first occupancy in 2008. It was developed using Low-

Income Housing Tax Credits and HOME funds.

       81. Walnut Run Senior Villas is located at 105 Sunshine Drive, Cortland, OH. It is an

apartment rental property with four single-level, six-unit buildings and four single-level, four-

unit buildings. Other properties referenced in this Complaint have buildings with substantially

similar exterior and interior layouts as the Walnut Run Senior Villas buildings, and they are

referred to as “Walnut-Type” properties. Walnut Run Senior Villas has 40 total units, all of

which are FHA-covered ground-level units. It has a picnic pavilion and a welcome center with a

leasing office, a mail center, bathrooms, a kitchenette, and a community room. It was

constructed for first occupancy in 2008. It was developed using Low-Income Housing Tax

Credits and loans from the USDA’s Section 538 Program.




                                                 26
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 27 of 73 PAGEID #: 27



       82. Waterbury Apartments is located at 1150 South 14th Street, Decatur, IN. It is an

apartment rental property with seven three-level, 12-unit buildings. Waterbury Apartments is

Cedar Trail-Type property. It has 84 total units, 28 of which are FHA-covered ground-level

units. It has a welcome center with a leasing office, a computer area, a meeting area, a

bathroom, common laundry facilities, a playground, and trash dumpster facilities. It was

constructed for first occupancy in 1999. It was developed using Low-Income Housing Tax

Credits.

       83. Waterstone Landing is located at 12315 Roachton Road, Perrysburg, OH. It is an

apartment rental property with twelve three-level, 24-unit buildings. Other properties referenced

in this Complaint have buildings with substantially similar exterior and interior layouts as the

Waterstone Landing buildings, and they are referred to as “Waterstone-Type” properties.

Waterstone Landing has 288 total units, 96 of which are FHA-covered ground-level units. It has

a pool, a mail center, a dog park, a pergola, grill and picnic areas, trash dumpster facilities, and a

clubhouse with a leasing office, a business center, a fitness center, a billiards room, a cinema

center, and a community room. It was constructed for first occupancy in 2010.

       84. Weaver Farm Apartments (formerly known as Tamarack Trace) is located at 1000

Tamarack Circle, Florence, KY. It is an apartment rental property with 22 three-level, 12-unit

buildings. Weaver Farm Apartments is a Cedar Trail-Type property. It has 264 total units, 88 of

which are FHA-covered ground-level units. It has a leasing office, common laundry facilities

and trash dumpster facilities. It was constructed for first occupancy in 1997.

       85. Whitehouse Square Senior Villas is located at 7001 Park View Court, Whitehouse,

OH. It is an apartment rental property with four single-level, eight-unit buildings. Other

properties referenced in this Complaint have buildings with substantially similar exterior and



                                                  27
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 28 of 73 PAGEID #: 28



interior layouts as the Whitehouse Square Senior Villas buildings, and they are referred to as

“Whitehouse-Type” properties. Whitehouse Square Senior Villas has 32 total units, all of which

are FHA-covered ground-level units. It has a community garden, a walking trail, a picnic

shelter, a grilling area, and a clubhouse with a leasing office, a computer room, a TV room, a

community room, a kitchenette, bathrooms, and a mail room. It was constructed for first

occupancy in 2011. It was developed using Low-Income Housing Tax Credits, HOME funds,

and loans from the USDA’s Rural Development Program.

       86. Wind Ridge Apartments is located at 599 Wind Ridge Place, Tipp City, OH. It is an

apartment rental property with seven three-level, 12-unit buildings. Wind Ridge Apartments is a

Cobblegate-Type property. It has 84 total units, 28 of which are FHA-covered ground-level

units. It has a welcome center with a leasing office, common laundry facilities, mail areas, and

trash dumpster facilities. It was constructed for first occupancy in 1997. It was developed using

Low-Income Housing Tax Credits.

       87. Windsor Place is located at 3944 Camberlee Way, Beavercreek, OH. It is an

apartment rental property with six three-level, 12-unit buildings. Windsor Place is an Indian

Trace-Type property. It has 72 total units, 24 of which are FHA-covered ground-level units. It

has a welcome center with a leasing office and a bathroom, common laundry facilities, mail

areas, and trash dumpster facilities. It was constructed for first occupancy in 2000.

       88. Wright Place Apartments is located at 2224 High Wheel Drive, Xenia, OH. It is an

apartment rental property with one three-level, 92-unit elevator building. Wright Place

Apartments is a Hoover-Type property. It has 92 total units, all of which are FHA-covered units.

It has a leasing office, common bathrooms, common laundry and storage facilities, a common

dining room and living room, an activity room, a mail room, and a beauty salon. It was



                                                28
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 29 of 73 PAGEID #: 29



constructed for first occupancy in 2004. It was developed using Low-Income Housing Tax

Credits.

                                         DEFENDANTS

       89. Defendant Miller-Valentine Operations, Inc. is a domestic Ohio corporation located

in Moraine, Ohio, with its directors’ addresses and registered agent address at 4000 Miller-

Valentine Court, Dayton, Ohio. Miller-Valentine Operations, Inc. is the parent operating

company and sole owner of Defendants Miller-Valentine Construction, Inc., MV Commercial

Construction, MV Residential Construction, Inc., MV Affordable Housing LLC, and MV

Residential Development LLC. Miller-Valentine Operations, Inc. has an ownership interest in

certain Subject Properties, and participated in the design and construction of certain Subject

Properties, through these wholly owned subsidiaries and as further detailed below.

       90. Defendant Miller-Valentine Construction, Inc. is a domestic Ohio corporation with

its principal office at 4000 Miller-Valentine Court, Dayton, Ohio. Miller-Valentine

Construction, Inc. was a member of MV/ALG Partners Ltd., the former name of Defendant MV

Residential Development LLC. Miller-Valentine Construction, Inc. and/or MV/ALG Partners

Ltd. has had an ownership interest in, and participated in the design and construction of, at least

the following Subject Properties:

       (a) Bridge Street Landing;

       (b) Brookstone Apartments;

       (c) Cedar Trail;

       (d) Harbour Cove Apartments;

       (e) Meadow View South;

       (f) Pheasant Run Senior;



                                                 29
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 30 of 73 PAGEID #: 30



       (g) Siena Village Senior Living;

       (h) Summit Pointe.

       91. Defendant Miller-Valentine Partners Ltd. is a domestic Ohio limited liability

company with its principal office at 4000 Miller-Valentine Court, Dayton, Ohio. Miller-

Valentine Partners Ltd. has an ownership interest in certain Subject Properties, and participated

in the design and construction of those properties, as further detailed below. Miller-Valentine

Partners Ltd. also has had an ownership interest in, and participated in the design and

construction of, at least the following additional Subject Property: Bent Tree Apartments II.

       92. Defendant Miller-Valentine Apartments Ltd. is a domestic Ohio limited liability

company with its principal office at 4000 Miller-Valentine Court, Dayton, Ohio. As of April

2017, Miller-Valentine Apartments Ltd. was a wholly owned subsidiary or special purpose entity

of Defendant Miller-Valentine Partners Ltd. Miller-Valentine Apartments Ltd. has an ownership

interest in certain Subject Properties, and participated in the design and construction of those

properties, as further detailed below. Miller-Valentine Apartments Ltd. also has had an

ownership interest in, and participated in the design and construction of, at least the following

additional Subject Properties:

       (a) Bent Tree Apartments I;

       (b) Cobblegate Square Apartments;

       (c) Stone Creek Apartments;

       (d) Timber Ridge Apartments;

       (e) Wind Ridge Apartments.

       93. Defendant Miller-Valentine Apartments II Ltd. is a domestic Ohio limited liability

company with its principal office at 4000 Miller-Valentine Court, Dayton, Ohio. As of April



                                                 30
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 31 of 73 PAGEID #: 31



2017, Miller-Valentine Apartments II Ltd. was a wholly owned subsidiary or special purpose

entity of Defendant Miller-Valentine Partners Ltd. Miller-Valentine Apartments II Ltd. has an

ownership interest in certain Subject Properties, and participated in the design and construction

of those properties, as further detailed below. Miller-Valentine Apartments II Ltd. also has had

an ownership interest in, and participated in the design and construction of, at least the following

additional Subject Properties:

       (a) Aspen Grove Apartments;

       (b) Breckenridge Apartments;

       (c) Cedar Wood Apartments;

       (d) Eagles Point Apartments;

       (e) Fox Run;

       (f) Glen Arbors Apartments;

       (g) Hunter’s Oak Apartments;

       (h) Meadow Creek Apartments;

       (i) Oak Wood Apartments;

       (j) Quail Run Apartments;

       (k) Scioto Woods I;

       (l) Sycamore Creek Apartments;

       (m) Timberlake Apartments;

       (n) Waterbury Apartments.

       94. Defendant Miller-Valentine Partners Ltd. II is a domestic Ohio limited liability

company with its principal office at 4000 Miller-Valentine Court, Dayton, Ohio. Miller-




                                                 31
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 32 of 73 PAGEID #: 32



Valentine Partners Ltd. II has an ownership interest in certain Subject Properties, and

participated in the design and construction of those properties, as further detailed below.

       95. Defendant Miller-Valentine Apartments III LLC is a domestic Ohio limited liability

company with its registered agent address at 4000 Miller-Valentine Court, Dayton, Ohio. As of

April 2017, Defendant Miller-Valentine Partners Ltd. II was the sole owner of Miller-Valentine

Apartments III LLC. Miller-Valentine Apartments III LLC has an ownership interest in certain

Subject Properties, and participated in the design and construction of those properties, as further

detailed below.

       96.   Defendant MV Commercial Construction LLC is a domestic Ohio limited liability

company with its principal office at 4000 Miller-Valentine Court, Dayton, Ohio. MV

Commercial Construction LLC was previously a wholly owned subsidiary of Defendant Miller-

Valentine Construction, Inc. MV Commercial Construction LLC was previously known as

Miller-Valentine Construction, LLC. MV Commercial Construction LLC and/or its predecessor

and/or Miller-Valentine Construction, Inc. built the following Subject Properties, and

participated in the design and construction of these Subject Properties:

       (a) Brookdale Trillium Crossing;

       (b) Lofts at One West High Street.

       97. Defendant MV Residential Construction, Inc. is a domestic Ohio corporation with its

principal office in Fairfield, Butler County, Ohio. MV Residential Construction, Inc. was

previously known as Associated Land Development Inc. MV Residential Construction, Inc.

and/or its predecessor built those Subject Properties that were not built by Defendant MV

Commercial Construction LLC, and it participated in the design and construction of those

Subject Properties.



                                                32
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 33 of 73 PAGEID #: 33



       98. Defendant MV Affordable Housing LLC is a domestic Ohio limited liability

company with its principal office at 9349 Waterstone Boulevard, Cincinnati, Ohio. MV

Affordable Housing LLC is a developer of, and has an ownership interest in, certain of the

Subject Properties. MV Affordable Housing LLC participated in the design and construction of

at least the following Subject Properties:

       (a) Galena Estates;

       (b) Hampshire Landing;

       (c) Reserve at Oak Spring;

       (d) Reserve at Spencer;

       (e) Riverside Landing at Delaware Place;

       (f) Silversage Point at Western Center;

       (g) Twin Lakes Senior Villas.

       99. Defendant MV Residential Development LLC is a domestic Ohio limited liability

company with its principal office at 4000 Miller-Valentine Court, Dayton, Ohio. MV

Residential Development LLC was previously known by the names MV/ALG Partners Ltd. and

MV Communities Ltd. MV Residential Development LLC is a developer of, and has an

ownership interest in, certain of the Subject Properties. Upon information and belief, MV

Residential Development LLC and/or its predecessors participated in the design and construction

of those Subject Properties built by MV Residential Construction, Inc. and its predecessor that

were not developed by MV Affordable Housing LLC.

       100. Defendant Allegheny Pointe Limited Partnership is the owner of Allegheny Pointe,

and it participated in the design and construction of Allegheny Pointe. Allegheny Pointe Limited

Partnership is a for-profit, domestic Pennsylvania limited partnership with its principal office at



                                                 33
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 34 of 73 PAGEID #: 34



9349 Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, MV Allegheny Pointe LLC

was the controlling general partner of Allegheny Pointe Limited Partnership. As of April 2017,

MV Allegheny Pointe LLC was a wholly owned subsidiary or special purpose entity of

Defendant Miller-Valentine Apartments III LLC.

       101. Defendant Carriage Trails Senior Village, LLC is the owner of Carriage Trails

Senior Villas, and it participated in the design and construction of Carriage Trails Senior Villas.

Carriage Trails Senior Village, LLC is a domestic Ohio limited liability company with its

registered agent address at 4000 Miller-Valentine Court, Moraine, Ohio. As of April 2017, MV

Carriage Trails Senior Village, LLC and MV Special Member LLC were members of Carriage

Trails Senior Village, LLC. As of April 2017, MV Carriage Trails Senior Village LLC was a

wholly owned subsidiary or special purpose entity of Defendant Miller-Valentine Apartments III

LLC, and MV Special Member LLC was a wholly owned special purpose entity of Defendant

MV Residential Development LLC.

       102. Defendant MV/ALG Deerfield Crossings Limited is the owner of Deerfield

Crossing, and it participated in the design and construction of Deerfield Crossing. MV/ALG

Deerfield Crossings Limited is a domestic Ohio limited liability company with its principal

office at 4000 Miller-Valentine Court, Dayton, Ohio. As of April 2017, Defendant Miller-

Valentine Partners Ltd. was the controlling member of MV/ALG Deerfield Crossing Limited.

       103. Defendant Galena Estates, LLC is the owner of Galena Estates, and it participated

in the design and construction of Galena Estates. Galena Estates, LLC is a domestic Kansas

limited liability company with its principal office at 9349 Waterstone Boulevard, Cincinnati,

Ohio. As of April 2017, MV Galena Estates LLC was a member of Galena Estates, LLC. As of




                                                 34
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 35 of 73 PAGEID #: 35



April 2017, MV Galena Estates LLC was a wholly owned subsidiary or special purpose entity of

Defendant MV Affordable Housing LLC.

       104. Defendant Gallatin Park Apartments, LLC is the owner of Gallatin Park

Apartments, and it participated in the design and construction of Gallatin Park Apartments.

Gallatin Park Apartments, LLC is a domestic Tennessee limited liability corporation with its

principal office at 9349 Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, MV Gallatin

Park Apartments LLC was the controlling member, and MV Special Member LLC was a

member, of Gallatin Park Apartments, LLC. As of April 2017, MV Gallatin Park Apartments

LLC was a wholly owned subsidiary or special purpose entity of Defendant Miller-Valentine

Apartments III LLC and MV Special Member LLC was a wholly owned special purpose entity

of Defendant MV Residential Development LLC.

       105. Defendant Hampshire Terrace II Limited Partnership is the owner of Hampshire

Landing, and it participated in the design and construction of Hampshire Landing. Hampshire

Terrace II Limited Partnership is a domestic Missouri limited partnership with its principal office

at 9349 Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, MV Hampshire Terrace II

LLC was the controlling general partner, and MV Special Member LLC was a limited partner, of

Hampshire Terrace II Limited Partnership. As of April 2017, MV Hampshire Terrace II LLC

was a wholly owned subsidiary or special purpose entity of Defendant MV Affordable Housing

LLC, and MV Special Member LLC was a wholly owned special purpose entity of Defendant

MV Residential Development LLC.

       106. Defendant Harmony Senior Village, LLC is the owner of Harmony Senior Village,

and it participated in the design and construction of Harmony Senior Village. Harmony Senior

Village, LLC is a domestic Ohio limited liability company with its registered agent address at



                                                35
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 36 of 73 PAGEID #: 36



4334 Glendale-Milford Road, Cincinnati, Ohio. As of April 2017, Harmony Senior Village GP,

LLC was the controlling member of Harmony Senior Village, LLC. As of April 2017, Harmony

Senior Village GP, LLC was a wholly owned subsidiary or special purpose entity of Defendant

Miller-Valentine Apartments II Ltd.

       107. Defendant MV/ALG Honey Creek Limited is the owner of Honey Creek, and it

participated in the design and construction of Honey Creek. MV/ALG Honey Creek Limited is a

domestic Ohio limited liability company with its principal office at 4000 Miller-Valentine Court,

Dayton, Ohio. As of April 2017, Defendant Miller-Valentine Partners Ltd. was the controlling

member of MV/ALG Honey Creek Limited.

       108. Defendant Indian Trace Limited Partnership is the owner of Indian Trace I, and it

participated in the design and construction of Indian Trace I. Indian Trace Limited Partnership is

a domestic Ohio limited partnership with its principal office at 4000 Miller-Valentine Court,

Dayton, Ohio. As of April 2017, Defendant Miller-Valentine Apartments II Ltd. was a general

partner of Indian Trace Limited Partnership.

       109. Defendant Arrowhead Crossing Limited (d/b/a Indian Trace II Apartments) is the

owner of Indian Trace II, and it participated in the design and construction of Indian Trace II.

Arrowhead Crossing Limited is a domestic Ohio limited liability company with its principal

office at 4000 Miller-Valentine Court, Dayton, Ohio. As of April 2017, Defendant Miller-

Valentine Partners Ltd. was the controlling member of Arrowhead Crossing Limited.

       110. Defendant Lake Towne Senior Village, LLC is the owner of Lake Towne Senior,

and it participated in the design and construction of Lake Towne Senior. Lake Towne Senior

Village, LLC is a domestic Ohio limited liability company with its registered agent address at

4334 Glendale-Milford Road, Cincinnati, Ohio. As of April 2017, MV Special Member LLC



                                                36
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 37 of 73 PAGEID #: 37



was a member of Lake Towne Senior Village, LLC. As of April 2017, MV Special Member

LLC was a wholly owned special purpose entity of Defendant MV Residential Development

LLC.

       111. Defendant Madison Place Senior Apartments, LLC is the owner of Madison Place

Senior, and it participated in the design and construction of Madison Place Senior. Madison

Place Senior Apartments, LLC is a domestic Ohio limited liability company with its principal

office at 9349 Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, Madison Place GP,

LLC was a member of Madison Place Senior Apartments, LLC. As of April 2017, Madison

Place GP, LLC was a wholly owned subsidiary or special purpose entity of Defendant Miller-

Valentine Apartments II Ltd.

       112. Defendant MV/ALG Mallard Landing Limited is the owner of Mallard Landing,

and it participated in the design and construction of Mallard Landing. MV/ALG Mallard

Landing Limited is a domestic Ohio limited liability company with its principal office at 4000

Miller-Valentine Court, Dayton, Ohio. As of April 2017, Defendant Miller-Valentine Partners

Ltd. was the controlling member of MV/ALG Mallard Landing Limited.

       113. Defendant Meadow Vista Senior Villas, LLC is the owner of Meadow Vista Senior

Villas and it participated in the design and construction of Meadow Vista Senior Villas.

Meadow Vista Senior Villas, LLC is a domestic Iowa limited liability company with its principal

office at 9349 Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, MV Meadow Vista

Senior Villas, LLC was the controlling member, and MV Special Member LLC was a member,

of Meadow Vista Senior Villas, LLC. As of April 2017, MV Meadow Vista Senior Villas, LLC

was a wholly owned subsidiary or special purpose entity of Defendant Miller-Valentine




                                               37
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 38 of 73 PAGEID #: 38



Apartments III LLC, and MV Special Member LLC was a wholly owned special purpose entity

of Defendant MV Residential Development LLC.

       114.   Defendant MV/ALG Mill Pond Limited is the owner of Mill Pond, and it

participated in the design and construction of Mill Pond. MV/ALG Mill Pond Limited is a

domestic Ohio limited liability company with its principal office at 4000 Miller-Valentine Court,

Dayton, Ohio. As of April 2017, Defendant Miller-Valentine Partners Ltd. was the managing

member of MV/ALG Mill Pond Limited.

       115. Defendant TX Nolanville Apartments, Ltd. Co. is the owner of Oak Ridge

Apartments, and it participated in the design and construction of Oak Ridge Apartments. TX

Nolanville Apartments, Ltd. Co. is a domestic Texas limited liability company with its principal

office at 9349 Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, Defendant Miller

Valentine Operations, Inc. was the managing member of TX Nolanville Apartments, Ltd. Co.

       116. Defendant Pinecrest Apartments, LLC is the owner of Pinecrest Apartments, and it

participated in the design and construction of Pinecrest Apartments. Pinecrest Apartments, LLC

is a domestic North Carolina limited liability company with its principal office at 9349

Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, Pinecrest GP, LLC was the

controlling member of Pinecrest Apartments, LLC. As of April 2017, Pinecrest GP, LLC was a

wholly owned subsidiary or special purpose entity of Defendant Miller-Valentine Apartments III

LLC.

       117. Defendant Reserve at Rose Bud, LLC (d/b/a Reserve at Oak Spring) is the owner of

Reserve at Oak Spring, and it participated in the design and construction of Reserve at Oak

Spring. Reserve at Rose Bud, LLC is a domestic West Virginia limited liability company with

its principal office at 9349 Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, MV



                                                38
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 39 of 73 PAGEID #: 39



Reserve at Rose Bud LLC was a member of Reserve at Rose Bud, LLC. As of April 2017, MV

Reserve at Rose Bud LLC was a wholly owned subsidiary or special purpose entity of Defendant

MV Affordable Housing LLC.

       118. Defendant Reserve at Spencer, LLC is the owner of Reserve at Spencer, and it

participated in the design and construction of Reserve at Spencer. Reserve at Spencer, LLC is a

domestic Oklahoma limited liability company with its principal office at 9349 Waterstone

Boulevard, Cincinnati, Ohio. As of April 2017, MV Reserve at Spencer LLC was a member of

Reserve at Spencer, LLC. As of April 2017, MV Reserve at Spencer LLC was a wholly owned

subsidiary or special purpose entity of Defendant MV Affordable Housing LLC.

       119. Defendant MV/ALG River Crossing Limited is the owner of River Crossing, and it

participated in the design and construction of River Crossing. MV/ALG River Crossing Limited

is a domestic Ohio limited liability company with its principal office at 9349 Waterstone

Boulevard, Cincinnati, Ohio. As of April 2017, Defendant Miller-Valentine Partners Ltd. was

the controlling member of MV/ALG River Crossing Limited.

       120. Defendant Delaware Place Senior Apartments, LLC (d/b/a Riverside Landing at

Delaware Place) is the owner of Riverside Landing at Delaware Place, and it participated in the

design and construction of Riverside Landing at Delaware Place. Delaware Place Senior

Apartments, LLC is a domestic Ohio limited liability company with its registered agent address

at P.O. Box 744, Dayton, Ohio. As of April 2017, MV Delaware Place Senior Apartments LLC

was the controlling member, and MV Special Member LLC was a member, of Delaware Place

Senior Apartments, LLC. As of April 2017, MV Delaware Place Senior Apartments LLC was a

wholly owned subsidiary or special purpose entity of Defendant MV Affordable Housing LLC,




                                               39
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 40 of 73 PAGEID #: 40



and MV Special Member LLC was a wholly owned special purpose entity of Defendant MV

Residential Development LLC.

       121. Defendant Riverview Bluffs Associates, LP is the owner of Riverview Bluffs, and it

participated in the design and construction of Riverview Bluffs. Riverview Bluffs Associates,

LP is a domestic Ohio limited partnership with its principal office at 4334 Glendale Milford

Road, Cincinnati, Ohio. Riverview Bluffs GP, LLC is a partner in Riverview Bluffs Associates,

LP. Riverview Bluffs GP, LLC is a wholly owned subsidiary or special purpose entity of

Defendant Miller-Valentine Apartments II Ltd.

       122. Defendant MV/ALG Sandhurst Limited is the owner of Sandhurst, and it

participated in the design and construction of Sandhurst. MV/ALG Sandhurst Limited is a

domestic Ohio limited liability company with its principal office at 4000 Miller-Valentine Court,

Dayton, Ohio. As of April 2017, Defendant Miller-Valentine Partners Ltd. was the controlling

member of MV/ALG Sandhurst Limited.

       123. Defendant Scioto Woods II, LLC is the owner of Scioto Woods II, and it

participated in the design and construction of Scioto Woods II. Scioto Woods II, LLC is a

domestic Ohio limited liability company with its principal office at 4334 Glendale-Milford Road,

Cincinnati, Ohio. As of April 2017, Scioto Woods GP, LLC was a member of Scioto Woods II,

LLC. As of April 2017, Scioto Woods GP, LLC was a wholly owned subsidiary or special

purpose entity of Defendant Miller-Valentine Apartments II Ltd.

       124. Defendant Mercy Siena Village Limited Partnership is the owner of Siena Village

Senior Living, and it participated in the design and construction of Siena Village Senior Living.

Mercy Siena Village Limited Partnership is a domestic Ohio limited partnership with its




                                                40
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 41 of 73 PAGEID #: 41



principal office at 4000 Miller-Valentine Court, Dayton, Ohio. As of April 2017, Defendant

Miller-Valentine Apartments Ltd. was a partner in Mercy Siena Village Limited Partnership.

       125. Defendant Western Center Reserve, LLC is the owner of Silversage Point at

Western Center, and it participated in the design and construction of Silversage Point at Western

Center. Western Center Reserve, LLC is a domestic Texas limited liability company with its

principal office at 9349 Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, MV Western

Center Reserve LLC and MV Special Member LLC were members of Western Center Reserve,

LLC. As of April 2017, MV Western Center Reserve LLC was a wholly owned subsidiary or

special purpose entity of Defendant MV Affordable Housing LLC, and MV Special Member

LLC was a wholly owned special purpose entity of Defendant MV Residential Development

LLC

       126. Defendant St. Rita’s Senior Housing, LLC is the owner of St. Rita’s Senior

Housing, and it participated in the design and construction of St. Rita’s Senior Housing. St.

Rita’s Senior Housing, LLC is a domestic Ohio limited liability company with its principal office

at 10614 Granger Road, Garfield Heights, Ohio. As of April 2017, MV St. Rita’s Senior

Housing LLC was a member of St. Rita’s Senior Housing, LLC. As of April 2017, MV St.

Rita’s Senior Housing LLC was a wholly owned subsidiary or special purpose entity of

Defendant Miller-Valentine Apartments III LLC.

       127. Defendant The Enclave at Winston-Salem, LLC is the owner of The Enclave at

Winston-Salem, and it participated in the design and construction of The Enclave at Winston-

Salem. The Enclave at Winston-Salem, LLC is a domestic North Carolina limited liability

company with its principal office at 9349 Waterstone Boulevard, Cincinnati, Ohio. As of April

2017, MV Enclave at Winston-Salem LLC and MV Special Member LLC were members of The



                                                41
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 42 of 73 PAGEID #: 42



Enclave at Winston-Salem, LLC. As of April 2017, MV Enclave at Winston-Salem LLC was a

wholly owned subsidiary or special purpose entity of Defendant Miller-Valentine Apartments III

LLC, and MV Special Member LLC was a wholly owned special purpose entity of Defendant

MV Residential Development LLC.

       128. Defendant MV/ALG Steele Creek Limited is the owner of The Landings at Steele

Creek I, and it participated in the design and construction of The Landings at Steele Creek I.

MV/ALG Steele Creek Limited is a domestic North Carolina limited liability company with its

principal office at 9349 Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, Defendant

Miller-Valentine Partners Ltd. was the controlling member of MV/ALG Steele Creek Limited.

       129. Defendant Steele Creek Apartments Limited Partnership is the owner of The

Landings at Steele Creek II, and it participated in the design and construction of The Landings at

Steele Creek II. Steele Creek Apartments Limited Partnership is a domestic Ohio limited

partnership with its principal office at 4000 Miller-Valentine Court, Dayton, Ohio. As of April

2017, Defendant Miller-Valentine Apartments II Ltd. was a partner of Steele Creek Apartments

Limited Partnership.

       130. Defendant MV/ALG Twin Cedars Limited (d/b/a Twin Cedars I) is the owner of

Twin Cedars I, and it participated in the design and construction of Twin Cedars I. MV/ALG

Twin Cedars Limited is a domestic Ohio limited liability company with its principal office at

4000 Miller-Valentine Court, Dayton, Ohio. As of April 2017, Defendant Miller-Valentine

Partners Ltd. was the controlling member of MV/ALG Twin Cedars Limited.

       131. Defendant Twin Cedars Limited Partnership (d/b/a Twin Cedars II) is the owner of

Twin Cedars II, and it participated in the design and construction of Twin Cedars II. Twin

Cedars Limited Partnership is a domestic Ohio limited partnership with its principal office at



                                                42
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 43 of 73 PAGEID #: 43



4000 Miller-Valentine Court, Dayton Ohio. As of April 207, Defendant Miller-Valentine

Apartments II Ltd. was a partner of Twin Cedars Limited Partnership.

       132. Defendant Twin Lakes Senior Villas Limited Partnership is the owner of Twin

Lakes Senior Villas, and it participated in the design and construction of Twin Lakes Senior

Villas. Twin Lakes Senior Villas Limited Partnership is a domestic Illinois limited partnership

with its principal office at 9349 Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, MV

Twin Lakes Senior Villas LLC was the controlling general partner, and MV Special Member

LLC was a partner, of Twin Lakes Senior Villas Limited Partnership. As of April 2017, MV

Twin Lakes Senior Villas LLC was a wholly owned subsidiary or special purpose entity of

Defendant MV Affordable Housing LLC, and MV Special Member LLC was a wholly owned

special purpose entity of Defendant MV Residential Development LLC.

       133. Defendant Villas at Twin Cedars, LLC is the owner of Villas at Twin Cedars, and it

participated in the design and construction of Villas at Twin Cedars. Villas at Twin Cedars, LLC

is a domestic North Carolina limited liability company with its principal office at 9349

Waterstone Boulevard, Cincinnati, Ohio. As of April 2017, Villas at Twin Cedars GP, LLC was

a controlling member of Villas at Twin Cedars, LLC. As of April 2017, Villas at Twin Cedars

GP, LLC was a wholly owned subsidiary or special purpose entity of Defendant Miller-Valentine

Apartments II Ltd.

       134. Defendant Weatherwood Place Limited Partnership (d/b/a Walkers Ridge) is the

owner of Walkers Ridge Apartments, and it participated in the design and construction of

Walkers Ridge Apartments. Weatherwood Place Limited Partnership is a domestic Pennsylvania

limited partnership with its principal office at 9349 Waterstone Boulevard, Cincinnati, Ohio. As

of April 2017, Weatherwood Place GP, LLC was the controlling general partner, and MV



                                                43
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 44 of 73 PAGEID #: 44



Special Member LLC was a member, of Weatherwood Place Limited Partnership. As of April

2017, Weatherwood Place GP, LLC was a wholly owned subsidiary or special purpose entity of

Defendant Miller-Valentine Apartments III LLC, and MV Special Member LLC was a wholly

owned special purpose entity of Defendant MV Residential Development LLC.

       135. Defendant Perrysburg Apartment Investment LLC (d/b/a Waterstone Landing) is

the owner of Waterstone Landing, and it participated in the design and construction of

Waterstone Landing. Perrysburg Apartment LLC is a domestic Delaware limited liability

company with its principal office at 4695 Lake Forest Drive, Cincinnati, Ohio. As of April 2017,

Perrysburg Apartment Investment LLC was wholly owned by MR Acquisition Fund I LLC. As

of April 2017, MV Apartment Ventures I LLC was a member of MR Acquisition Fund I LLC,

and MV Apartment Ventures I LLC was a wholly owned subsidiary or special purpose entity of

Defendant Miller-Valentine Partners Ltd II.

       136. Defendant Whitehouse Square Senior Village, LLC is the owner of Whitehouse

Square Senior Villas, and it participated in the design and construction of Whitehouse Square

Senior Villas. Whitehouse Square Senior Village, LLC is a domestic Ohio limited liability

company with its registered agent address at 4000 Miller-Valentine Court, Moraine, Ohio. As of

April 2017, MV Whitehouse Square Senior Village LLC and MV Special Member LLC were

members of Whitehouse Square Senior Village, LLC. As of April 2017, MV Whitehouse Square

Senior Village LLC was a wholly owned subsidiary or special purpose entity of Defendant

Miller-Valentine Apartments III LLC, and MV Special Member LLC was a wholly owned

special purpose entity of Defendant MV Residential Development LLC.

       137. Defendant MV/ALG Windsor Place Limited is the owner of Windsor Place, and it

participated in the design and construction of Windsor Place. MV/ALG Windsor Place Limited



                                               44
     Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 45 of 73 PAGEID #: 45



is a domestic Ohio limited liability company with its principal office at 4000 Miller-Valentine

Court, Dayton, Ohio. As of April 2017, Defendant Miller-Valentine Partners Ltd. was the

controlling member of MV/ALG Windsor Place Limited.

                                       FACTUAL ALLEGATIONS

I.      Fair Housing Act Factual Allegations

        138. The FHA Subject Properties described above were designed and constructed for

first occupancy after March 13, 1991.

        139. Each of the FHA Subject Properties is a “dwelling” and contains “dwellings” as

defined by 42 U.S.C. § 3602(b).

        140. Each of the FHA Subject Properties contains “covered multifamily dwellings”

within the meaning of 42 U.S.C. § 3604(f)(7).

        141. The covered multifamily dwellings at the FHA Subject Properties are subject to the

requirements of 42 U.S.C. § 3604(f).

        142. Certain of the FHA Subject Properties were developed using Low-Income Housing

Tax Credits, as described above. The Defendants who participated in the design and

construction of those properties were aware that those properties were required to be designed

and constructed in accordance with the requirements of 42 U.S.C. § 3604(f)(3)(C), as a condition

of obtaining Low-Income Housing Tax Credits and to remain eligible for those tax credits. In

many instances, these Defendants certified to state housing finance agencies that the projects

would comply with, and did comply with, those requirements.

        143. The United States obtained property plans related to the FHA Subject Properties.

These plans show inaccessible features at covered units, including, but not limited to, doors with

non-compliant openings and bathrooms and kitchens with insufficient clear floor space.



                                                45
    Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 46 of 73 PAGEID #: 46



        144. The covered multifamily dwellings at the FHA Subject Properties have inaccessible

features that do not meet the requirements of 42 U.S.C. § 3604(f)(3)(C), including the following:

        a.       the public use and common-use portions of the dwellings therein are not readily

                 accessible to and usable by persons with disabilities; 1 and/or

        b.       not all premises within such dwellings contain accessible routes into and through

                 the dwellings; and/or

        c.       not all premises within such dwellings contain the following features of adaptive

                 design:

                 (I)       accessible routes into and through the dwellings;

                 (II)      light switches, electrical outlets, thermostats, and other environmental

                           controls in accessible locations; and/or

                 (III)     usable kitchens and bathrooms such that an individual in a wheelchair can

                           maneuver about the space.

        145. As further described below, each of the FHA Subject Properties has one or more of

the following inaccessible features:

              a. a lack of accessible pedestrian routes, including from building entrances to the

                  public street and to onsite amenities, which are necessary to allow wheelchair

                  users to traverse safely around the property;

              b. barriers on the accessible routes from units to the onsite amenities, including to

                  the mail and trash facilities, playgrounds, and community buildings;




1
  Throughout this Complaint, the United States uses the term “disability” instead of “handicap.” For purposes of
the Fair Housing Act, the terms have the same meaning. See Bragdon v. Abbott, 524 U.S. 624, 631 (1998)
(definition of “disability” under Americans with Disabilities Act taken almost verbatim from definition of
“handicap” under Fair Housing Act).

                                                        46
    Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 47 of 73 PAGEID #: 47



              c. amenities provided onsite that are mounted at heights too high for wheelchair

                   users to reach from a seated position;

              d. amenities provided onsite that lack sufficient maneuvering space for a person in

                   a wheelchair to access and use the amenities;

              e. barriers in the approach walkways leading to building primary entry doors and

                   along other pedestrian routes, including one or more steps, running slopes and

                   cross slopes 2 that are too steep to allow wheelchair users to traverse safely, and

                   routes that are too narrow to allow wheelchair users to traverse safely. For

                   example, there are running slopes that are greater than 5% without handrails,

                   cross slopes greater than 2%, curb ramps with slopes greater than 8.33%,

                   unbeveled changes in level greater than ¼”, and walkways measuring only 4’

                   [48”] wide without wheel stops or other barriers which would prevent parked

                   cars from blocking the wheelchair route;

             f. barriers at accessible routes, including open stairways over walkways that lack

                  cane detection and present a hazard to the vision impaired, and protruding objects

                  on walkways such as lights and fire extinguishers that are mounted higher than

                  27” or lower than 80” above the ground that pose a hazard to those with vision

                  impairments who may not be able to detect the obstruction;

             g. barriers to accessible parking, including no accessible parking at unit buildings

                  and common-use amenities, no signs at designated accessible parking spaces, no



2
  A “running slope” is “the slope that is parallel to the direction of travel,” and a “cross slope” is a slope that is
perpendicular to the direction of travel. ICC/ANSI A117.1-2003. Running and cross slopes are measured in a ratio
of rise to run (or height to length). “For example, if a principal entrance is ten feet from a [designated accessible
parking spot], and the principal entrance is raised one foot higher than the [designated accessible parking spot], then
the slope is 1/10 X 100 = 10%.” HUD’s Fair Housing Act Design Manual, published by HUD in 1996, updated in
1998, 1.2.

                                                          47
Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 48 of 73 PAGEID #: 48



         access aisles at designated accessible parking spaces, access aisles that are less

         than 60” wide, and no curb ramps at access aisles;

      h. barriers at public and common-use doors, including knob-style hardware rather

         than lever-style hardware, which makes the door difficult to operate or open; less

         than 18” clear maneuvering space at the latch-side of doors with a pull-side

         approach, which makes those doors difficult to open by a person using a

         wheelchair; and changes in level greater than ¼” without a bevel, which severely

         impacts the ability of wheelchair users to traverse safely;

      i. barriers at unit entry doors, including knob-style hardware rather than lever-style

         hardware, which makes the door difficult to operate or open, and less than 18”

         clear maneuvering space at the latch-side of doors with a pull-side approach,

         which makes those doors difficult to open by a person using a wheelchair;

      j. doors within units that have clear openings less than 32” wide, which are too

         narrow for wheelchair users;

      k. thermostats in units that are mounted higher than 54”, which is too high for

         wheelchair users to reach from a seated position;

      l. routes into and through units that are too narrow and have abrupt level changes,

         severely impacting the ability of wheelchair users to pass through. For example,

         passageways are less than 36” wide and there are unbeveled changes in level at

         unit entry and unit patio doors greater than ¼”;

      m. insufficient space in unit kitchens to allow wheelchair users to reach and use

         appliances and to turn around. For example, there is less than 30” x 48” clear




                                          48
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 49 of 73 PAGEID #: 49



               floor space centered on kitchen ranges and sinks and less than 40” of

               maneuvering space between opposing counters or appliances; and

           n. insufficient space in unit bathrooms to allow wheelchairs users to enter the

               bathroom and close the door and to reach and use the lavatory. For example,

               there is less than 30” x 48” clear floor space outside the in-swing of the door and

               less than 30” x 48” clear floor space centered on the lavatory.

       A. Inaccessible Features at Cedar Trail-Type Properties

       146. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least seven properties with building

configurations and/or unit types substantially similar to those of Cedar Trail. Those properties

are Cedar Trail, Fox Run, Harbour Cove Apartments, Meadow View South, Mill Pond,

Waterbury Apartments, and Weaver Farm Apartments.

       147. The inaccessible features at Cedar Trail include, but may not be limited to: There is

no accessible pedestrian route to the playground, gazebo, pet litter stations or trash dumpster

facilities and no accessible pedestrian route connecting the public street to three buildings. Curb

ramps along pedestrian routes create cross slopes exceeding 2%. Walkways measure 4’ wide

without wheel stops, allowing parked cars to encroach into the 36” route. The leasing office

entry door has less than 18” clear maneuvering space at the latch-side, pull-side. Mailboxes for

ground-level units are mounted higher than 54”. Ground-floor unit entry doors have knob

hardware. In ground-floor units, the doors to the bathrooms, bedrooms and walk-in closets have

clear openings less than 32” wide. In ground-floor unit bathrooms, there is less than 30” x 48”

clear floor space centered on the lavatory.




                                                49
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 50 of 73 PAGEID #: 50



       148.   The inaccessible features at Harbour Cove Apartments include, but may not be

limited to: There is a general lack of accessible pedestrian routes throughout the property.

Running slopes exceed 5% without ramp features at approach walkways to building entrances.

The welcome center entry door and building entrance doors have less than 18” clear

maneuvering space at the latch-side, pull-side, and the exterior-side thresholds have level

changes greater than ¼” without a bevel.

       149. The inaccessible features at Meadow View South include, but may not be limited

to: There is a general lack of accessible pedestrian routes throughout the property. The exterior-

side thresholds at building entrance doors have level changes greater than ¼” without a bevel.

Thresholds at entry doors to the common laundry facilities have level changes greater than ¼”

without a bevel. Ground-floor unit entry doors have knob hardware.

       150. The inaccessible features at Mill Pond include, but may not be limited to: There is

a general lack of accessible pedestrian routes throughout the property. There are no signs at

designated accessible parking spaces. Entry doors to common laundry rooms and doors in

common hallways leading to the primary entrance of covered units and to laundry rooms have

less than 18” clear maneuvering space at the latch-side, pull-side. Thresholds at ground-floor

unit patio doors have level changes greater than ¼” without a bevel. In ground-floor units, the

doors to the bathrooms, bedrooms, and walk-in closets have clear openings less than 32” wide.

In ground-floor unit bathrooms, there is less than 30” x 48” clear floor space centered on the

lavatory and less than 30” x 48” clear floor space beyond the in-swing of the door.

       151. The other Cedar Trail-Type properties have inaccessible features similar to those of

the properties described above. Those features include, but may not be limited to, less than 30” x




                                                50
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 51 of 73 PAGEID #: 51



48” clear floor space centered on bathroom lavatories in ground-floor units, and a lack of

accessible pedestrian routes to units and common-use amenities.

       B. Inaccessible Features at Cobblegate-Type Properties

       152. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least five properties with building configurations

and/or unit types substantially similar to those of Cobblegate Square. Those properties are

Cobblegate Square Apartments, Stone Creek Apartments, Timber Glen II, Timber Ridge

Apartments, and Wind Ridge Apartments.

       153. The inaccessible features at Cobblegate Square Apartments include, but may not be

limited to: There is a general lack of accessible pedestrian routes throughout the property. There

are no signs at designated accessible parking spaces. Building entrance doors have less than 18”

clear maneuvering space at the latch-side, pull-side. Thresholds at entry doors to the common

laundry facilities have level changes greater than ¼” without a bevel, and those entry doors have

knob hardware. Ground-floor unit entry doors have knob hardware.

       154.   The inaccessible features at Stone Creek Apartments include, but may not be

limited to: There is a general lack of accessible pedestrian routes throughout the property.

Running slopes exceed 5% without ramp features at approach walkways to building entrances.

There are no signs at designated accessible parking spaces. Thresholds at entry doors to the

common laundry facilities have level changes greater than ¼” without a bevel, and those entry

doors have knob hardware. Ground-floor unit entry doors have knob hardware.

       155. The inaccessible features at Timber Ridge Apartments include, but may not be

limited to: There are steps on routes to building entrances. There is no accessible pedestrian

route to the welcome center or trash dumpster facilities. There are no curb ramps on walkways



                                                51
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 52 of 73 PAGEID #: 52



serving buildings. There is a curb ramp along the route to the welcome center that creates a

cross slope exceeding 2%. There is no accessible parking serving unit buildings. The welcome

center entry door has less than 18” clear maneuvering space at the latch-side, pull-side, and the

exterior-side threshold has a level change greater than ¼” without a bevel. In the bathroom in

the welcome center, the toilet paper dispenser is mounted more than 36” from the back wall, the

paper towel dispenser is mounted higher than 54”, the toilet flush is on the non-open side, the

grab bar behind the toilet is less than 36” long, the door to the bathroom has knob hardware, and

the bathroom lacks accessible signage. Building entrance doors and entrance doors to common

laundry facilities have less than 18” clear maneuvering space at the latch-side, pull-side.

Ground-floor unit patio doors have clear openings less than 32” wide, and interior-side

thresholds at ground-floor unit patio doors have level changes greater than ¼” without a bevel.

In ground-floor units, the doors to the bathrooms and bedrooms have clear openings less than

32” wide. In ground-floor unit bathrooms, there is less than 30” x 48” clear floor space centered

on the lavatory and less than 30” x 48” clear floor space beyond the in-swing of the door. In

ground-floor unit kitchens, there is less than 30” x 48” clear floor space centered on the sink.

       156. The other Cobblegate-Type properties have inaccessible features similar to those of

the properties described above. Those features include, but may not be limited to, less than 30” x

48” clear floor space centered on bathroom lavatories and beyond the in-swing of the door in

ground-floor unit bathrooms; a lack of accessible pedestrian routes to common-use amenities,

unit entrances, and the public street; and steps to unit entrances.

       C.      Inaccessible Features at Fairway-Type Properties

       157. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least five properties with building configurations



                                                 52
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 53 of 73 PAGEID #: 53



and/or unit types substantially similar to those of Fairway Breeze Apartments. Those properties

are Fairway Breeze Apartments, Galena Estates, Gallatin Park Apartments, Hampshire Landing,

and Reserve at Spencer.

       158. The inaccessible features at Fairway Breeze Apartments include, but may not be

limited to: There is no accessible pedestrian route to trash dumpster facilities. There is a

running slope exceeding 5% without ramp features on the route to the gazebo. Mailboxes for

ground-level units are mounted higher than 54”. Thresholds at some ground-floor unit entry

doors and ground-floor unit patio doors have level changes greater than ¼” without a bevel. In

some ground-floor units, the doors to the laundry room have clear openings less than 32” wide.

In some ground-floor units, the doors to the towel closet have clear openings less than 32” wide.

In some ground-floor unit bathrooms, there is less than 30” x 48” clear floor space centered on

the lavatory and less than 30” x 48” clear floor space beyond the in-swing of the door. In some

ground-floor unit kitchens, the distance between the refrigerator and the opposite-facing wall is

less than 40”.

       159. The other Fairway-Type properties have inaccessible features similar to those of the

property described above. Those features include, but may not be limited to, less than 30” x 48”

clear floor space centered on bathroom lavatories in ground-floor units; and a lack of accessible

routes to common-use amenities and to the public street.

       D.        Inaccessible Features at Honey Creek-Type Properties

       160. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least seven properties with building

configurations and/or unit types substantially similar to those of Honey Creek. Those properties




                                                53
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 54 of 73 PAGEID #: 54



are Honey Creek, River Crossing, Scioto Woods II, The Landings at Steele Creek I, The

Landings at Steele Creek II, Twin Cedars I, and Twin Cedars II.

       161. The inaccessible features at Honey Creek include, but may not be limited to: There

are no accessible pedestrian routes between buildings and trash dumpster facilities. Running

slopes exceed 5% without ramp features at walkways to building entrances. There are no signs

at designated accessible parking spaces at the welcome center. The welcome center entry door

has less than 18” clear maneuvering space at the latch-side, pull-side and lacks a level landing on

the exterior side. There are no cane detectable barriers under stairs to upper-level units.

Thresholds at ground-floor unit patio doors have level changes greater than ¼” without a bevel.

In some ground-floor unit bathrooms, there is less than 30” x 48” clear floor space centered on

the lavatory.

       162. The inaccessible features at Scioto Woods II include, but may not be limited to:

There is a general lack of accessible pedestrian routes throughout the property. There are no

signs at designated accessible parking spaces. The box with promotional material at the

welcome center is mounted higher than 54”. The clear maneuvering space at the exterior of the

primary building entry doors to ground-floor units slopes more than 2%.

       163. The other Honey Creek-Type properties have inaccessible features similar to those

of the properties described above. Those features include, but may not be limited to, less than

30” x 48 clear floor space centered on bathroom lavatories in ground-floor units; a general lack

of accessible pedestrian routes to public and common-use amenities and to the public street; and

steps to public and common-use amenities.




                                                 54
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 55 of 73 PAGEID #: 55



       E.      Inaccessible Features at Hoover-Type Properties

       164. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least two properties with building configurations

and/or unit types substantially similar to those of Hoover Place. Those properties are Hoover

Place and Wright Place Apartments.

       165. The inaccessible features at Hoover Place include, but may not be limited to: There

is no accessible pedestrian route to the public street or common-use areas. Running slopes

exceed 5% without ramp features on the route from designated accessible parking spaces to the

building entrance. Curb ramps along pedestrian routes create cross slopes exceeding 2%. There

are no curb ramps at access aisles for designated accessible parking spaces. Some residents’

mailboxes are mounted higher than 54”. The door to the tenant storage area has less than 18”

clear maneuvering space at the latch-side, pull-side. In unit bathrooms, there is less than 30” x

48” clear floor space centered on the lavatory. In some unit kitchens, there is less than 30” x 48”

clear floor space centered on the range.

       166. The other Hoover-Type property has inaccessible features similar to those of the

property described above. Those features include, but may not be limited to, running slopes on

curb ramps exceeding 8.33%; cross slopes exceeding 2% on pedestrian routes; sinks in common

laundry facilities that lack lever controls; countertops in common-use areas that are higher than

34” above the finished floor; mailboxes mounted higher than 54”; walk-in closet doors in units

that have clear openings less than 32” wide; and less than 30” x 48” clear floor space centered on

the range in unit kitchens.




                                                55
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 56 of 73 PAGEID #: 56



       F.      Inaccessible Features at Indian Trace-Type Properties

       167. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least 25 properties with building configurations

and/or unit types substantially similar to those of Indian Trace I Apartments. Those properties

are Aspen Grove Apartments, Bent Tree Apartments I, Bent Tree Apartments II, Breckenridge

Apartments, Bridge Street Landing, Brookstone Apartments, Cedar Wood Apartments, Deerfield

Crossing, Eagles Point Apartments, Glen Arbors Apartments, Holly Hills Apartments, Hunter’s

Oak Apartments, Indian Trace I, Indian Trace II, Mallard Glen, Mallard Landing, Meadow Creek

Apartments, Oak Wood Apartments, Quail Run Apartments, Sandhurst, Scioto Woods I, Summit

Pointe, Sycamore Creek Apartments, Timberlake Apartments, and Windsor Place.

       168. The inaccessible features at Indian Trace I and II include, but may not be limited to:

There is a general lack of accessible pedestrian routes throughout the property. The leasing

office entry door has less than 18” clear maneuvering space at the latch-side, pull-side and lacks

a level landing at the exterior-side, and the interior-side threshold has a level change greater than

¼” without a bevel. Thresholds at entry doors to the common laundry facilities have level

changes greater than ¼” without a bevel. Ground-floor unit entry doors have knob hardware.

Interior-side thresholds at ground-floor unit patio doors have level changes greater than ¼”

without a bevel. In ground-floor units, the doors to the bathrooms and bedrooms have clear

openings less than 32” wide. In ground-floor unit bathrooms, there is less than 30” x 48” clear

floor space centered on the lavatory and less than 30” x 48” clear floor space beyond the in-

swing of the door.

       169. The inaccessible features at Meadow Creek Apartments include, but may not be

limited to: There is a general lack of accessible pedestrian routes throughout the property. The



                                                 56
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 57 of 73 PAGEID #: 57



rent drop box at the leasing office is mounted higher than 54”. Mailboxes for ground-level units

are mounted higher than 54”. Building entrance doors have less than 18” clear maneuvering

space at the latch-side, pull-side, and the exterior-side thresholds have level changes greater than

¼” without a bevel. There are no cane detectable barriers under stairs to upper-level units.

Ground-floor unit entry doors have knob hardware.

       170. The inaccessible features at Quail Run Apartments include, but may not be limited

to: There is a general lack of accessible pedestrian routes throughout the property. Running

slopes exceed 5% without ramp features at approach walkways to unit entrances. The welcome

center entry door has less than 18” clear maneuvering space at the latch-side, pull-side, and the

exterior-side threshold has a level change greater than ¼” without a bevel. The rent drop box at

the leasing office is mounted higher than 54”. Building entrance doors have less than 18” clear

maneuvering space at the latch-side, pull-side, and the exterior-side thresholds have level

changes greater than ¼” without a bevel.

       171. The inaccessible features at Scioto Woods I include, but may not be limited to:

There is a general lack of accessible pedestrian routes throughout the property. Running slopes

exceed 5% without ramp features at approach walkways to building entrances. There are no

signs at designated accessible parking spaces and some access aisles at designated accessible

parking spaces are less than 60” wide. In ground-floor units, the doors to bathrooms have clear

openings less than 32” wide. In ground-floor unit bathrooms, there is less than 30” x 48” clear

floor space beyond the in-swing of the door.

       172. The inaccessible features at Summit Pointe include, but may not be limited to:

There are steps on routes to building entrances. There is no accessible pedestrian route to the

public street, leasing office, community building, or playground.



                                                 57
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 58 of 73 PAGEID #: 58



       173. The inaccessible features at Sycamore Creek Apartments include, but may not be

limited to: There is a general lack of accessible pedestrian routes throughout the property.

Running slopes exceed 5% without ramp features at approach walkways to unit entrances and to

the welcome center. The welcome center entry door has knob hardware. Building entrance

doors have less than 18” clear maneuvering space at the latch-side, pull-side, and the exterior-

side thresholds have level changes greater than ¼” without a bevel. Ground-floor unit entry

doors have knob hardware.

       174. The inaccessible features at Windsor Place include, but may not be limited to:

There is a general lack of accessible pedestrian routes throughout the property. There is no

accessible parking at buildings or common-use amenities. The welcome center entry door has

knob hardware. Thresholds at entry doors to the common laundry facilities have level changes

greater than ¼” without a bevel and those doors have knob hardware. Ground-floor unit entry

doors have knob hardware. Interior-side thresholds at ground-floor unit patio doors have level

changes greater than ¼” without a bevel. In ground-floor units, the doors to the bathrooms and

bedrooms have clear openings less than 32” wide. In ground-floor unit bathrooms, there is less

than 30” x 48” clear floor space centered on the lavatory and less than 30” x 48” clear floor

space beyond the in-swing of the door.

       175. The other Indian Trace-Type properties have inaccessible features similar to those

of the properties described above. Those features include, but may not be limited to, less than

30” x 48” clear floor space centered on the lavatory and on ranges in some unit bathrooms and

kitchens in ground-floor units; a lack of accessible pedestrian routes to common-use amenities

and the public street; running slopes on routes greater than 5%; steps to unit entrances;




                                                58
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 59 of 73 PAGEID #: 59



thermostats mounted higher than 54” in ground-floor units; and knob hardware on common-use

doors.

         G.     Inaccessible Features at Lake Towne-Type Properties

         176. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least three properties with building

configurations and/or unit types substantially similar to those of Lake Towne Senior. Those

properties are Allegheny Pointe, Lake Towne Senior, and Twin Lakes Senior Villas.

         177. The inaccessible features at Lake Towne Senior include, but may not be limited to:

A curb ramp along the walkway to the welcome center creates a cross slope exceeding 2%.

Some residents’ mailboxes are mounted higher than 54”. Some unit entry screen doors have less

than 18” clear maneuvering space at the latch-side, pull-side. In some unit bathrooms, there is

less than 30” x 48” clear floor space centered on the lavatory.

         178. The other Lake Towne-Type properties have inaccessible features similar to those

of the property described above. Those features include, but may not be limited to, less than 30”

x 48” clear floor space centered on the lavatory in some unit bathrooms; and a lack of accessible

routes to common-use site amenities.

         H.     Inaccessible Features at Lyons-Type Properties

         179. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least two properties with building configurations

and/or unit types substantially similar to those of Lyons Place I. Those properties are Lyons

Place I and Lyons Place II.

         180. The inaccessible features at Lyons Place I include, but may not be limited to: There

is no accessible pedestrian route to the public street. Some residents’ mailboxes are mounted



                                                 59
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 60 of 73 PAGEID #: 60



higher than 54”. There is a lack of sufficient clear maneuvering space on the latch-side of the

gate enclosing the back patio. Linen closets within units are at least 24” deep and have doors

that have clear openings less than 32” wide.

       181. The inaccessible features at Lyons Place II include, but may not be limited to:

Some residents’ mailboxes are mounted higher than 54”. There is a lack of sufficient clear

maneuvering space on the latch-side of the gate enclosing the back patio. In some unit

bathrooms, there is less than 30” x 48” clear floor space centered on the lavatory.

       I.      Inaccessible Features at Pheasant Run-Type Properties

       182. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least two properties with building configurations

and/or unit types substantially similar to those of Pheasant Run Senior. Those properties are

Pheasant Run Senior and Siena Village Senior Living.

       183. The inaccessible features at Pheasant Run Senior include, but may not be limited to:

There is no accessible pedestrian route to the public street. Running slopes on curb ramps

exceed 8.33%. Some residents’ mailboxes are mounted higher than 54”. The front of the sink

and the work surface in the community kitchen are located more than 34” above the finished

floor and have less than a 30” wide knee clearance for a forward approach. Entrance doors to

common storage facilities have less than 18” clear maneuvering space at the latch-side, pull-side.

In unit bedrooms, walk-in closets have doors with clear openings less than 32” wide. In some

unit bathrooms, there is less than 30” x 48” clear floor space centered on the lavatory. In unit

kitchens, there is less than 30” x 48” clear floor space centered on the range. In some unit

kitchens, the distance between the range and the refrigerator and the opposite-facing wall is less

than 40”.



                                                60
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 61 of 73 PAGEID #: 61



       184. The other Pheasant Run-Type property has inaccessible features similar to those of

the property described above. Those features include, but may not be limited to, less than 30” x

48” clear floor space centered on lavatories and ranges in unit bathrooms and kitchens; and lack

of accessible routes from units to the public street.

       J.       Inaccessible Features at Pinecrest-Type Properties

       185. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least two properties with building configurations

and/or unit types substantially similar to those of Pinecrest Apartments. Those properties are

Pinecrest Apartments and The Enclave at Winston-Salem.

       186. The inaccessible features at Pinecrest Apartments include, but may not be limited

to: There are no accessible pedestrian routes to picnic tables, benches, and trash dumpster

facilities. Curb ramps along pedestrian routes create cross slopes exceeding 2%. Running slopes

on pedestrian routes exceed 5% without ramp features. There are no cane detectable barriers

under stairs to upper-level units. In the community building bathrooms, the toilet flush is on the

non-open side. Some common-use doors and ground-floor unit entry doors have knob hardware.

In some ground-floor unit bathrooms, there is less than 30” x 48” clear floor space centered on

the lavatory.

       187. The other Pinecrest-Type property has inaccessible features similar to those of the

property described above. Those features include, but may not be limited to, less than 30” x 48”

clear floor space centered on bathroom lavatories in ground-floor units; cross-slopes on routes to

common-use amenities and the public street exceeding 2%; and lack of accessible routes to unit

mailboxes.




                                                  61
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 62 of 73 PAGEID #: 62



       K.      Inaccessible Features at Riverview-Type Properties

       188. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least three properties with building

configurations and/or unit types substantially similar to those of Riverview Bluffs. Those

properties are Harmony Senior Village, Riverview Bluffs, and Villas at Twin Cedars.

       189. The inaccessible features at Riverview Bluffs include, but may not be limited to:

There is no accessible pedestrian route to the public street and no accessible pedestrian route

from the leasing office to all units. Running slopes exceed 5% without ramp features. Running

slopes on curb ramps exceed 8.33%. The box with promotional material at the clubhouse is

mounted higher than 54”.

       190. The inaccessible features at Villas at Twin Cedars include, but may not be limited

to: There are no accessible pedestrian routes to benches and trash dumpster facilities. Curb

ramps along pedestrian routes create cross slopes exceeding 2%. There is a running slope

exceeding 5% without handrails and a level landing on the walkway to the gazebo. The door to

the gazebo has less than 18” clear maneuvering space at the latch-side, pull-side. In unit

bathrooms, there is less than 30” x 48” clear floor space centered on the lavatory. In unit

kitchens, there is less than 30” x 48” clear floor space centered on the range.

       191. The other Riverview-Type property has inaccessible features similar to those of the

properties described above. Those features include, but may not be limited to, less than 30” x

48” clear floor space centered on the lavatory in unit bathrooms and mailboxes mounted higher

than 54”.




                                                 62
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 63 of 73 PAGEID #: 63



          L.     Inaccessible Features at Silversage-Type Properties

          192. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least two properties with building configurations

and/or unit types substantially similar to those of Silversage Point at Western Center. Those

properties are Oak Ridge Apartments and Silversage Point at Western Center.

          193. The inaccessible features at Silversage Point at Western Center include, but may not

be limited to: There are no accessible pedestrian routes to the trash dumpster facilities. There

are no accessible carport parking spaces. In some ground-floor unit bathrooms, there is less than

30” x 48” clear floor space beyond the in-swing of the door. In some ground-floor unit

bathrooms, the route to the walk-in closet is less than 36” wide.

          194. The other Silversage-Type property has inaccessible features similar to those of the

property described above. Those features include, but may not be limited to, less than 30” x 48”

clear floor space centered on lavatories and beyond the in-swing of the door in ground-floor unit

bathrooms; a lack of an accessible route from covered units to the trash dumpster; and handrails

on the ramp leading to the leasing office that are higher than 38” above ground level.

          M.     Inaccessible Features at Walnut-Type Properties

          195. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least three properties with building

configurations and/or unit types substantially similar to those of Walnut Run Senior Villas.

Those properties are Faith Community Housing, Queen Esther’s Village, and Walnut Run Senior

Villas.

          196.   The inaccessible features at Walnut Run Senior Villas include, but may not be

limited to: There is no accessible pedestrian route to the public street. There are vertical level



                                                  63
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 64 of 73 PAGEID #: 64



changes on pedestrian routes greater than ¼” without a bevel, cross slopes exceeding 2% on

pedestrian routes, and running slopes exceeding 5% without ramp features at unit driveways and

on the route to the picnic pavilion from the parking area. Some designated accessible parking

spaces lack access aisles, and some access aisles are less than 60” wide. Some residents’

mailboxes are mounted higher than 54”. Some unit entrance screen doors have knob hardware.

In unit bathrooms, there is less than 30” x 48” clear floor space centered on the lavatory.

       197. The other Walnut-Type properties have inaccessible features similar to those of the

property described above. Those features include, but may not be limited to, less than 30” x 48”

clear floor space centered on unit bathroom lavatories; mailboxes mounted higher than 54”; and

a lack of accessible routes from units to common-use amenities and to the public street.

       N.      Inaccessible Features at Waterstone-Type Properties

       198. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least two properties with building configurations

and/or unit types substantially similar to those of Waterstone Landing. Those properties are

Walkers Ridge Apartments and Waterstone Landing.

       199.   The inaccessible features at Waterstone Landing include, but may not be limited

to: There are no accessible pedestrian routes to garages and to many public and common-use

areas including the pergola, picnic areas, and dog park. Curb ramps on pedestrian routes create

cross slopes exceeding 2%. Wall-mounted lights and a fire extinguisher in breezeways reduce

head clearance on routes to less than 80”. There are no accessible garages. The gates to the pool

and to the dog park have less than 18” clear maneuvering space at the latch-side, pull-side.

There are no cane detectable barriers under stairways at breezeways. In some ground-floor unit




                                                64
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 65 of 73 PAGEID #: 65



bathrooms, there is less than 30” x 48” clear floor space centered on the lavatory. In some

ground-floor unit kitchens, there is less than 30” x 48” clear floor space centered on the sink.

       200. The other Waterstone-Type property has inaccessible features similar to those of the

property described above. Those features include, but may not be limited to, less than 30” x 48”

clear floor space centered on lavatories and beyond the in-swing of the door in bathrooms in

ground-floor units; and a lack of accessible routes to common-use amenities.

       O.      Inaccessible Features at Whitehouse-Type Properties

       201. Certain of the FHA Defendants, as set forth above in paragraphs 89-137,

participated in the design and construction of at least three properties with building

configurations and/or unit types substantially similar to those of Whitehouse Square Senior

Villas. Those properties are Carriage Trail Senior Villas, Meadow Vista Senior Villas, and

Whitehouse Square Senior Villas.

       202.   The inaccessible features at Whitehouse Square Senior Villas include, but may not

be limited to: There are no accessible pedestrian routes to the public street, grills and park

benches. Running slopes on curb ramps exceed 8.33%. There is no access aisle for designated

accessible parking at the leasing office. Some residents’ mailboxes are mounted higher than 54”.

       203. The other Whitehouse-Type properties have inaccessible features similar to those of

the property described above. Those features include, but may not be limited to, a lack of

accessible routes to site amenities and mailboxes mounted higher than 54”.

       P.      Inaccessible Features at Other-Type Properties

       204. In addition to the property types discussed in paragraphs 146 – 203 above, certain

of the FHA Defendants, as set forth above in paragraphs 89-137, participated in the design and

construction of at least nine Other-Type properties. These properties are Brookdale Trillium



                                                 65
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 66 of 73 PAGEID #: 66



Crossing, Lofts at Hoover, Lofts at One West High, Madison Place Senior, Pine Ridge, Reserve

at Oak Spring, Riverside Landing at Delaware Place, St. Bernard Commons, and St. Rita’s

Senior Housing.

       205. The inaccessible features at Madison Place Senior include, but may not be limited

to: Some designated accessible parking spaces lack access aisles. Some residents’ mailboxes

are mounted higher than 54”. The front of the sink and the work surface in the community

kitchen are located more than 34” above the finished floor and have less than a 30” wide knee

clearance for a forward approach. In unit bathrooms, there is less than 30” x 48” clear floor

space centered on the lavatory. In unit kitchens, there is less than 30” x 48” clear floor space

centered on the range.

       206.   The inaccessible features at Pine Ridge include, but may not be limited to: There

is a general lack of accessible pedestrian routes throughout the property. There are no signs at

designated accessible parking spaces. The leasing office entry door has less than 18” clear

maneuvering space at the latch-side, pull-side. There is no accessible entrance to the

playground. In some ground-floor unit bathrooms, there is less than 30” x 48” clear floor space

beyond the in-swing of the door.

       207. Inaccessible features at the other Other-Type properties include, but may not be

limited to, less than 30” x 48” clear floor space centered on bathroom lavatories in FHA-covered

units; less than 40” between opposing countertops in FHA-covered unit kitchens; less than 60”

turning space in u-shaped kitchens in FHA-covered units; doors within units that have clear

openings less than 32” wide; mailboxes mounted higher than 54”; doors that have less than 18”

clear maneuvering space on the latch side, pull-side; lack of accessible routes to common-use




                                                 66
      Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 67 of 73 PAGEID #: 67



areas and to the public street; knob hardware on FHA-covered unit doors; and thresholds higher

than ¼” without a bevel at unit entrances.

II.      Americans with Disabilities Act Factual Allegations

         208. The allegations in paragraphs 1 – 207, above, are hereby incorporated by reference.

The leasing offices, public bathrooms, and other public spaces at the ADA Subject Properties

described above are places of public accommodation within the meaning of the ADA,

42 U.S.C. § 12181(7)(E) and 28 C.F.R. § 36.104.

         209. The leasing offices, public bathrooms, and other public spaces at the ADA Subject

Properties were designed and constructed for first occupancy after January 26, 1993.

         210. The leasing offices, public bathrooms, and other public spaces at the ADA Subject

Properties are required to meet the accessibility requirements of the ADA Standards.

         211. The leasing offices, public bathrooms, and other public spaces at the ADA Subject

Properties are not, in part, designed and constructed so that they are readily accessible to and

usable by individuals with disabilities, as required by the ADA, 42 U.S.C. § 12183(a)(1). These

spaces fail to comply with the ADA Standards.

         212. As set forth above, the inaccessible features at the ADA Subject Properties include,

but may not be limited to, the following: (a) the leasing office and/or public bathroom not on an

accessible pedestrian approach route due to, inter alia, lack of accessible parking spaces;

excessive slopes and/or abrupt level changes; doors that have less than an 18” clear maneuvering

space at the latch-side for a pull-side approach; door thresholds with level changes greater than

¼” without a bevel; and/or doors with knob hardware; and/or (b) public bathrooms with toilet

paper dispensers mounted more than the accessible distance of 36” from the rear wall, paper




                                                 67
    Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 68 of 73 PAGEID #: 68



towel dispensers mounted higher than 54”, toilet flushes on the non-open side, and grab bars

behind the toilet that are less than 36” long.

        213. In addition, some ADA Subject Properties have no van-accessible parking at the

leasing office including, but not limited to: Indian Trace I, Quail Run Apartments, Meadow

Creek Apartments, Sycamore Creek Apartments, Windsor Place, Summit Pointe, Cedar Trail,

Harbor Cove Apartments, Timber Ridge Apartments, Pheasant Run Senior, Scioto Woods II,

Whitehouse Square Senior Villas, and Pine Ridge.

                                  FAIR HOUSING ACT CLAIMS

        214. The allegations in paragraphs 1 – 213, above, are hereby incorporated by reference.

        215. The FHA Defendants have failed to design and construct the FHA Subject

Properties in a manner required by 42 U.S.C.§§ 3604(f)(3)(C).

        216. To the extent a State or unit of general local government has incorporated into its

laws the requirements set forth in 42 U.S.C. § 3604(f)(3)(C), the FHA Subject Properties have

deficiencies that did not comply with such requirements at the time the FHA Subject Properties

were designed and constructed.

        217. The FHA Defendants’ conduct described above violates 42 U.S.C. §§ 3604(f)(1),

(f)(2), and (f)(3)(C).

        218. The FHA provides two grounds under which the Attorney General may sue to

enforce the statute, either of which is a sufficient basis for this lawsuit. See 42 U.S.C. § 3614.

The FHA Defendants’ conduct constitutes:

                a.       a pattern or practice of resistance to the full enjoyment of rights granted by

                         the Fair Housing Act, under 42 U.S.C. § 3614(a); and/or




                                                   68
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 69 of 73 PAGEID #: 69



                b.      a denial to a group of persons of rights granted by the Fair Housing Act,

                        which denial raises an issue of general public importance, under 42 U.S.C.

                        § 3614(a).

        219. The FHA Defendants have designed and/or constructed other multifamily housing

complexes for first occupancy after March 13, 1991, which are also subject to the Fair Housing

Act’s accessibility requirements, including properties that are currently under construction or for

which construction was recently completed. These properties may have inaccessible features

that do not comply with the design and construction requirements of 42 U.S.C. § 3604(f)(3)(C).

To the extent a State or unit of general local government has incorporated into its laws the

requirements set forth in 42 U.S.C. § 3604(f)(3)(C), these properties also may not comply with

such requirements. Absent injunctive relief, the FHA Defendants’ failure to design and construct

multifamily housing complexes in compliance with the FHA may extend to other multifamily

properties that may be designed and constructed in the future.

        220. Persons who may have been the victims of the FHA Defendants’ discriminatory

housing practices are aggrieved persons as defined in 42 U.S.C. § 3602(i), and may have

suffered injuries as a result of the conduct described above.

        221. The FHA Defendants’ conduct described above was intentional, willful, and taken

in disregard for the rights of others.

                     AMERICANS WITH DISABILITIES ACT CLAIMS

        222. The allegations in paragraphs 1 – 221, above, are hereby incorporated by reference.

        223. The ADA Defendants have failed to design and construct the leasing offices and/or

other places of public accommodation at the ADA Subject Properties in a manner required by 42

U.S.C. §12183(a)(1), 28 C.F.R. §§ 36.401 and 36.406, and 28 C.F.R. Part 36, Appendix A.



                                                 69
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 70 of 73 PAGEID #: 70



        224. The ADA provides two grounds under which the Attorney General may sue to

enforce the statute, either of which is a sufficient basis for this lawsuit. See 42 U.S.C. § 12188

and 28 C.F.R. § 36.503. The ADA Defendants’ conduct constitutes:

                a.      a pattern or practice of discrimination within the meaning of 42 U.S.C. §

                        12188(b)(1)(B)(i) and 28 C.F.R. § 36.503(a); and/or

                b.      unlawful discrimination that raises an issue of general public importance

                        within the meaning of 42 U.S.C. § 12188(b)(1)(B)(ii) and 28 C.F.R. §

                        36.503(b).

        225. The ADA Defendants have designed and/or constructed other multifamily housing

complexes for first occupancy after January 26, 1993, which are also subject to the Americans

with Disabilities Act’s accessibility requirements, including properties that are currently under

construction or for which construction was recently completed. These properties may have

inaccessible features that do not comply with the design and construction requirements of the

Americans with Disabilities Act. Absent injunctive relief, the ADA Defendants’ failure to

design and construct multifamily housing family complexes in compliance with the ADA may

extend to other multifamily properties that may be designed and constructed in the future.

        226. Persons who may have been the victims of the ADA Defendants’ discriminatory

conduct are aggrieved persons as defined in 42 U.S.C. § 12188(b)(2)(B), and may have suffered

injuries as a result of the conduct described above.

        227. The ADA Defendants’ conduct described above was intentional, willful, and taken

in disregard for the rights of others.




                                                 70
Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 71 of 73 PAGEID #: 71



                              PRAYER FOR RELIEF

   WHEREFORE, the United States prays that the Court enter an order that:

   a.     Declares that the Defendants’ conduct as alleged herein violates the Fair Housing

          Act and the Americans with Disabilities Act;

   b.     Enjoins the Defendants, their officers, employees, agents, successors, and all

          other persons in active concert or participation with any of them, from:

          i.     Failing or refusing to conduct a survey of the dwelling units and public

                 and common-use areas at the Subject Properties and other covered

                 multifamily properties designed and constructed by Defendants to

                 determine all inaccessible features that exist at the properties in violation

                 of the Fair Housing Act;

          ii.    Failing or refusing to bring the dwelling units and public and common-use

                 areas in the Subject Properties and other covered multifamily properties

                 designed and constructed by the Defendants into compliance with the Fair

                 Housing Act;

          iii.   Failing or refusing to conduct compliance surveys at all covered

                 multifamily properties designed and constructed by the Defendants to

                 determine whether the retrofits ordered in paragraph (b)(ii), above, were

                 made properly;

          iv.    Designing and constructing any covered multifamily properties in the

                 future that do not comply with the Fair Housing Act;

          v.     Failing or refusing to conduct a survey of all the public accommodations,

                 including, but not limited to, the leasing offices for these and other



                                            71
Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 72 of 73 PAGEID #: 72



                 covered multifamily properties designed and constructed by Defendants to

                 determine all inaccessible features that exist at the properties in violation

                 of the ADA and the ADA Standards;

         vi.     Failing or refusing to bring the public accommodations including, but not

                 limited to, the leasing offices for these and other covered multifamily

                 properties into compliance with the ADA and the ADA Standards;

         vii.    Failing or refusing to conduct compliance surveys at all covered

                 multifamily properties designed and constructed by Defendants to

                 determine whether the retrofits ordered in paragraph (b)(vi), above, were

                 made properly;

         viii.   Designing and constructing any public accommodations for any covered

                 multifamily properties in the future that do not comply with the ADA and

                 the ADA Standards; and

         ix.     Failing or refusing to take such affirmative steps as may be necessary to

                 restore, as nearly as practicable, the victims of the Defendants’ unlawful

                 practices to the position they would have been in but for the

                 discriminatory conduct;

   c.    Awards monetary damages to all persons harmed by the Defendants’

         discriminatory practices as alleged herein, under 42 U.S.C. §§ 3614(d)(1)(B) and

         12188(b)(2)(B); and

   d.    Assesses a civil penalty against each Defendant who participated in the design

         and construction of Subject Properties within the past five years, to vindicate the




                                           72
   Case: 1:19-cv-00346-TSB Doc #: 1 Filed: 05/09/19 Page: 73 of 73 PAGEID #: 73



               public interest under 42 U.S.C. §§ 3614(d)(1)(C) and 12188(b)(2)(C) and 28

               C.F.R. § 85.3(b)(3).

The United States prays for such additional relief as the interests of justice may require.

Dated: May 9, 2019


                                                      Respectfully submitted,

                                                      WILLIAM P. BARR
                                                      Attorney General



                                                      s/ Eric S. Dreiband___________________
BENJAMIN C. GLASSMAN                                  ERIC S. DREIBAND
United States Attorney                                Assistant Attorney General
Southern District of Ohio                             Civil Rights Division


s/ Matthew J. Horwitz__________________               s/ Sameena Shina Majeed_______________
MATTHEW J. HORWITZ                                    SAMEENA SHINA MAJEED
Assistant United States Attorney                      Chief
United States Attorney’s Office
Southern District of Ohio
221 E. Fourth Street, Suite 400                       s/ Ryan G. Lee________________________
Cincinnati, OH 45202                                  MICHAEL S. MAURER
Tel. (513) 684-6823                                   Deputy Chief
matthew.horwitz@usdoj.gov                             RYAN G. LEE
                                                      KATHERINE A. RAIMONDO
                                                      Trial Attorneys
                                                      U.S. Department of Justice
                                                      Civil Rights Division
                                                      Housing and Civil Enforcement Section
                                                      950 Pennsylvania Avenue, N.W.
                                                      Northwestern Building, 7th Floor
                                                      Washington, DC 20530
                                                      Tel.: (202) 305-3109
                                                      Fax: (202) 514-1116
                                                      ryan.lee@usdoj.gov




                                                 73
                         Case: 1:19-cv-00346-TSB Doc #: 1-1 Filed: 05/09/19 Page: 1 of 1 PAGEID #: 74
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    MILLER-VALENTINE OPERATIONS, INC., et al.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Montgomery
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Matthew J. Horwitz, Assistant U.S. Attorney
221 East 4th Street, Suite 400
Cincinnati, OH 45202

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S.C. §§ 3601 – 3619; 42 U.S.C. §§ 12181 – 12213
VI. CAUSE OF ACTION Brief description of cause:
                                           Fair Housing Act and Americans with Disabilities Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/09/2019                                                              s/Matthew J. Horwitz
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
